 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVitek Electronics, Inc. and International Union ofElectrical, Radio and Machine Workers, AFL-CIO-CLC. Case 22-CA-969512 January 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 June 1982 Administrative Law JudgeHoward Edelman issued the attached supplementaldecision. The Respondent filed exceptions and asupporting brief. The Union filed cross-exceptions,a supporting brief, and a brief in opposition to Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the judge's supple-mental decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings,' findings,2and conclusions3and toI The Respondent has filed a motion to amend its Exh. 118 to intro-duce further evidence of employee turnover in the bargaining unit. In ad-dition, the Respondent's exceptions renew motions, previously denied bythe administrative law judge, to reopen the record in Case 22-RC-7833for the introduction of evidence before a hearing officer. We herebydeny these motions as lacking in merit, for reasons set forth in the judge'sdecision. In addition, we deny the Respondent's request for oral argu-ment on the question whether the law of Midland National Life InsuranceCo., 263 NLRB 127 (1982), should be retroactively applied in this case.Because we affirm the judge's finding that the Union did not make anyobjectionable campaign misrepresentations under the law of General Knitof California, 239 NLRB 619 (1978), which was overruled by MidlandVarional, we find no need to decide the applicability of the more lenientstandard in the later case.Member Hunter, in adopting the judge's conclusion that the allegedmisrepresentations do not warrant setting aside the election, applies Hol-lywood Ceramics Co., 140 NLRB 221 (1962), as the law of the case.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In response to exceptions from both the Respondent and the Union, wecorrect the judge's misidentification of the Union's employee observer atthe hearing. Mary Sheffield was the observer.s In affirming the judge's findings and conclusions, we disavow any re-liance on: (1) his statements that certain conduct by the Respondentcould arguably have violated Sec. 8(a)(l) of the Act; (2) his view thatwitness Reilly's comparative wage analysis was flawed by the assumptionthat cost-of-living provisions in union contracts were retrospective"catch-up" clauses rather than prospective defenses against inflation; (3)the implication that the Respondent needed to prove that its wages wereamong the area's highest in order to meet its burden of proof for thewage misrepresentation alleged in Objection 4; and (4) his commentsabout the "frivolous" nature of the Respondent's objections.Member Hunter and Member Dennis adopt the judge's recommenda-tions that Respondent's Objections 3, 5, 7, and 8, involving allegedthreats, intimidation, and harassment of employees and alleged appeals toracial prejudice, be overruled. In so doing, they find that even assumingarguendo that the employees who engaged in such conduct were agentsof the Union. such conduct would not warrant setting aside the electionin the totality of the circumstances here.268 NLRB No. 76adopt the recommendation that the Board's Orderbe reaffirmed.4ORDERThe Order issued by the Board in Vitek Electron-ics, 249 NLRB 885 (1980), is reaffirmed.4 We deny the Union's request for extraordinary remedial provisions inthe Order because we find such remedies inappropriate in this test-of-cer-tification proceeding where the Respondent has raised debatable issuesand a conventional bargaining order will suffice to remedy the Respond-ent's refusal to bargain.Because the bargaining order in this case is based on the Union's certi-fication, and in the absence of extraordinary circumstances here, MemberHunter and Member Dennis find it unnecessary to pass on the judge'sdiscussion concerning the relevance of employee turnover and passage oftime as factors in determining whether a remedial bargaining order is ap-propriate.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge: OnJune 7, 1979, a majority of the employees of Vitek Elec-tronics, Inc., herein called Respondent, in a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 22, designated by a vote of 70 to 45,International Union of Electrical, Radio and MachineWorkers, AFL-CIO, CLC, herein called the Union, astheir representative for the purpose of collective bargain-ing with Respondent. Thereafter, Respondent filedtimely objections to the conduct of the election. On Sep-tember 7, 1979, the Acting Regional Director for Region22 recommended the Employer's objections be overruledin their entirety and that pursuant to Section 9(a) of theNational Labor Relations Act the Board issue a Certifi-cation of Representative. On December 14, 1979, theUnion was certified as the collective-bargaining repre-sentative of Respondent's production and maintenanceemployees. Thereafter, Respondent upon an appropriatedemand by the Union refused to recognize the Union assaid collective-bargaining representative. On January I I,1980, the Union filed unfair labor practice charges withRegion 22, alleging a refusal to bargain by Respondent inviolation of Section 8(a)(1) and (5) of the Act. On Febru-ary 4, 1980, a complaint was issued against Respondentalleging that Respondent had engaged in unfair laborpractices by refusing to bargain with the Union withinthe meaning of Section 8(a)(1) and (5) of the Act. OnMay 28, 1980, the Board issued a Decision and Order in249 NLRB 885, finding that Respondent had violatedSection 8(a)(l) and (5) of the Act by refusing since on orabout January 7, 1980, and at all times thereafter to bar-gain collectively with the Union as the exclusive collec-tive-bargaining representative of Respondent's produc-tion and maintenance employees. Thereafter, Respondentpetitioned to the United States Court of Appeals for theThird Circuit for review and the National Labor Rela-tions Board filed a cross application for enforcement ofits Decision and Order (Case No. 80-1867). On June 30,1981, the United States Court of Appeals for the ThirdCircuit entered its Decision, denying enforcement of the522 VITEK ELECTRONICSBoard's Order, and remanding the case to the Board fora hearing on Respondent's Objections 3-8, to the con-duct of the aforementioned election. Thereafter, byorders dated October 15 and 21, 1981, the Board orderedthat a hearing be held before an administrative law judge"for the purpose of taking evidence on Respondent's ob-jections in accordance with the Court's remand and thisdirection" and that, upon the conclusion of such hearing,"the Administrative Law Judge shall prepare and serveon parties a decision containing findings of fact upon theevidence received, conclusions of law, and recommenda-tions."Pursuant to the above orders, a hearing was heldbefore me in Newark, New Jersey, on January 6-8, 12-15, 20-22, and 26-29, and February 2-5, were 3,995pages. All parties were afforded full opportunity to par-ticipate, to present relevant evidence, to examine andcross-examine witnesses, to argue orally, and to filebriefs. 'Upon the entire record2in this supplemental hearing,and from my observation of the witnesses, and havingfully considered the briefs submitted by the parties, Imake the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWA. The Scope of the Court RemandRespondent filed the following objections to the con-duct of the election which were remanded for a hearingherein:33. OBJECTION No. 34The International Union of Electrical, Radio andMachine Workers, AFL-CIO, its officers, agentsand employees (collectively the "Union," the"IUE" or the "Petitioner") engaged in a campaignof fear, intimidation, coercion and threats directedat the Vitek employees during the election cam-paign, appealed to the employees' race and other ir-relevant factors and otherwise created an atmos-phere at the plant so that the employees wereunable to express their uncoerced desires in theelection.(a) During the Union campaign at Vitek,"Harold," believed to be an agent and representa-tive of the IUE, stopped a Vitek employee in theVitek parking lot. "Harold" called the employee"one of those house niggers." Both "Harold" andthe employee are black.(b) An employee wrote a letter to "Harold" inwhich the employee indicated his opposition to theUnion. The next day, another employee, whom thefirst employee knew to be in favor of the Union,threatened the first employee that if the Union wonThe General Counsel, Respondent, and the Union each filed a brief.2 Errors in the transcript are hereby noted and corrected.I Respondent did not seek review of objectional conduct alleged in itsObjections I and 2, which involved alleged misconduct during the elec-tion held on June 7, 1982.4Applicable exhibits filed in connection with Respondent's objectionswere introduced separately by Respondent during the course of this hear-ing.it would do nothing to help him if he had a prob-lem with Vitek and that "could get in a lot of trou-ble with the Union." The first employee believedthat if the Union won the election they would tryto get rid of him and he would lose his job.(c) Various employees were threatened that theywould be "given a hard time" if they were not forthe Union and otherwise "felt afraid" because theywould not indicate their unequivocal support of theUnion during the campaign.4. OBJECTION No. 4On the day of the election itself, and possibly onJune 6, 1979, the day prior to the election, theUnion distributed to employees, by hand and possi-bly by mail to their homes, a handbill attachedhereto as "Exhibit I" containing misrepresentationsof material facts particularly within the knowledgeof the Union at a time when the Employer lackedan adequate opportunity to respond. Examples ofmisstatements from this handbill, which is objectedto in toto, include:In the "good ole" days, before the Union cameon the scene, the Company had every opportuni-ty to make Vitek a decent place to work.But they goofed.Rates of pay were the lowest in the area. Se-niority meant nothing when it came to promo-tions or overtime.Few safety precautions were taken to protectthe people from carbon monoxide fumes, andwhen they got sick because of the fumes, manyof the workers lost pay.Employees could be fired with no chance ofappeal and all in all, management was completelyin the drivers seat.These statements are completely false and mislead-ing. For example, Vitek's rates of pay are amongthe highest in the area for similar work. Moreover,the statements were made at a time-at most, oneday before the election, and perhaps on the day ofthe election itself-when Vitek obviously did nothave an adequate opportunity to obtain the neces-sary information and to prepare and distribute anappropriate response to these material misrepresen-tations.5. OBJECTION NO. 5On the day of the election itself, and possibly onJune 6, 1979, the Union distributed to employees,by hand and possibly by mail to their homes, ahandbill attached hereto as "Exhibit 2" containingmisrepresentations of material facts particularlywithin the knowledge of the Union at a time whenthe Employer lacked an adequate opportunity to re-spond. Examples of misstatements from this hand-bill, which is objected to in toto, include:523 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"As a black man myself, I have learned thehard way that nothing is handed to anyone on asilver platter and that we are conditioned fromchildhood to struggle to get to first base.""As a result of the efforts of unions like theIUE-AFL-CIO, we have been able to join to-gether, shoulder to shoulder, and make our gainstogether in the face of attempts by companies tokeep us apart and thereby keep us all down.""This has also been the case at Vitek. Workershave been separated into different shifts and on todifferent types of jobs in order to keep us apartso that the company would have the advantageover all of us."These statements clearly were designed to createan atmosphere of fear, divisiveness and racial ten-sion among Vitek employees. The references in theabove letter to Mr. Morrison's race was particularlyintended by the Union to emphasize the fact thatVitek employees are of many racial and ethnic ori-gins, and thus to create an atmosphere of hostilityand suspicion among the employees which theUnion exploited to its own advantage."Exhibit 2" also stated, in part:"Ever since IUE came on the scene, it is obvi-ous to all that the company has been 'born again'and in order to defeat the union is offering allsorts of tidbits for the time being, such as basket-ball, softball, free drinks, disco, etc.""From my personal observation, the companycannot win the vote of Vitek workers throughthese obvious handouts."The plain implication of these assertions-thatVitek tried to win the election by offering tempo-rary "handouts" to its employees-is patently falseand implies that the employees will lose benefits byvoting for the company (see, also, Objection No. 7).6. OBJECTION No. 6On the day of the election itself and possibly onJune 6, 1979 the Union distributed to employees, byhand and possibly by mail to their homes, a handbillattached hereto as "Exhibit 3" containing misrepre-sentations of material facts particularly within theknowledge of the Union at a time when the Em-ployer lacked an adequate opportunity to respond.Examples of misstatements from this handbill,which is objected to in toto, include:"The cost of living is going up at a rate of14%.""In other plants in this area, where the peoplehave previously voted in the IUE, the Union hasnegotiated cost of living protective clauses."Under their union contract* AT EDISON PRODUCTS (WHITE-WEST-INGHOUSE), EDISON, N.J.* AT GULTON INDUSTRIES, METUCHEN,N.J.* AT DELCO BATTERY, NEW BRUNS-WICK, N.J.the wages of IUE members are increased regular-ly, throughout the year, to keep pace with thecost of living increase announced by the U.S. De-partment of Labor.This is the kind of protection we need at Vitekwhere wages are low enough without being fur-ther 'cut' by runaway prices."Upon information and belief, the collective bar-gaining agreements at Edison Products, Gulton In-dustries and Delco Battery do not guarantee to em-ployees absolute and unlimited protection againstcost of living increases, as stated in the Union leaf-let. Rather those cost of living formulas are"capped" and keyed to a specific formula. Again,these material misrepresentations were made at atime when Vitek obviously did not have an ade-quate opportunity to obtain the necessary informa-tion and to prepare and distribute an appropriate re-sponse to these misrepresentations.7. OBJECTION No. 7In letters distributed to the employees throughoutthe campaign, many at the "last minute" so that theEmployer lacked a sufficient opportunity to re-spond, the Union stated or intimated that employeeswould lose benefits or suffer other detrimental con-sequences if the Union lost the election. Examplesof these threats include statements and intimationsthat benefits will be "take[n] away" [Exhibits 1, 2, 4and 5] if the Union loses the election. Again, Exhib-its 4 and 5 are objected to in toto.8. OBJECTION No. 8The Union, its officers, agents and employees inother respects intimidated and threatened unit em-ployees and engaged in other conduct coercingVitek employees in the unit into voting for theUnion and thereby prevented a free and uncoercedvote on the part of the employees in the unit con-cerned.B. BackgroundIn 1976, Respondent employed a handful of employeesand was engaged in the exclusive production of an elec-tronic filter trap used in the cable TV industry. From1976 through the latter part of January 1979, Respond-ent's single facility was located in Middlesex, NewJersey. In the latter part of January 1979, Respondentmoved to its present location of Edison, New Jersey.The Edison, New Jersey facility was a new custom builtfacility, constructed by Respondent through a buildingcontractor. As of June 1979, Respondent employed atotal of 127 unit employees. Of this total, 35 employeeswere male and 88 employees were female. Respondent'semployee complement was a highly integrated racial524 VITEK ELECTRONICScomplement comprising 54 black employees, 33 whiteemployees, 15 Hispanic employees, and 11 Asian em-ployees. Election notices were printed in English, Span-ish, Hindu, and Korean.The unit covered by the certification was essentially aproduction and maintenance unit.5The unit employeeswere invariably unskilled who received anywhere from 2days to 2 weeks on-the-job training, which enabled themto become skilled enough to perform the job required.6C. The Union's Organizing Campaign-Respondent'sAntiunion CampaignThe union campaign in connection with organizingRespondent's employees commenced sometime aroundmid-March 1979,7when Respondent employees contact-ed the Union and expressed interest. International unionrepresentative Harold Morrison was placed in charge ofthe Union's campaign. Assigned initially to work withMorrison was International representative Louis Rivera.Beginning in May, International representatives Theo-dore Kenney, Tom Deary, and Lenni-Ann Rebor wereassigned to assist Morrison in the Union's campaign.Morrison is black, Rivera is Hispanic, and Kenney,Deary, and Rebor are white.Shortly after the employees contacted the Union, Mor-rison held several meetings with Respondent's employ-ees. According to Morrison's credible and uncontradict-ed testimony, attendance at the first two meetings wasapproximately 90 percent of Respondent's total employeecomplement, of which, in Morrison's estimation, 80 per-cent were strongly prounion. During these meetings, alarge number of signed union authorization cards wereobtained. On April 5 a petition for an election was filedwith Region 22. During the entire union campaign, theUnion held approximately 10 to 15 meetings outside theplant. Meetings were often held in a nearby Holiday Innor similar private locations. Beginning on April 3 andcontinuing at regular intervals until June 6, the Uniondistributed to the employees 16 separate campaign leaf-lets.8Initially, Morrison and Rivera were present at Re-spondent's facility 2 to 3 days a week. They were laterjoined in May by Kenney, Deary, and Rebor. Duringthese plant visits, the union representatives would speakwith employees concerning plant problems, listen tocomplaints or reports by various employees concernings The unit set forth in the complaint herein consists of:All full time and regular part time production and maintenance em-ployees, including punchers, respoolers, crimpers, connectors, cut-ters, soderers, benders, tiers technicians, testers, braiders, driver, jani-tor, group leaders, material handlers, and shipping and receiving em-ployees employed by Respondent at the Edison plant, but excludingall other employees, including superintendents, floor persons, pro-duction control persons, office manager, payroll clerk, purchasingagent, sales employees, marketing employees, personnel administra-tor, chief engineer, office clerical employees, managers, professionalemployees, temporary employees, guards and supervisors as definedin the Act.' Respondent also employed two unit technicians who had high schooldegrees and who required about I year experience in the field or on-the-job training.7 Unless otherwise noted, all dates referred to herein are in 1979.' Many of the union leaflets and Respondent's leaflets will be discussedin detail below.Respondent's antiunion campaign, and distribute unionleaflets. Of the 16 leaflets distributed to the employees,15 of these leaflets were distributed by Morrison andother International union representatives to employees asthey came to and left work. The 16th leaflet was mailedto all employees on or about June 5.9Generally theunion representatives stationed themselves on the publicstreet in front of Respondent's facility and adjacent toRespondent's parking lot. All union leaflets were distrib-uted to at least the majority of Respondent's employees.All leaflets (with one exception not relevant in connec-tion with the disposition of this case) were distributed inEnglish only.Robert Giessler, Respondent president, first becameaware of the union campaign sometime during lateMarch 1979, when one of his supervisors brought him aunion authorization card and told him that the employeeswere being solicited by this Union to sign these cards.Thereafter, Respondent commenced an admittedly exten-sive antiunion campaign. This campaign included manyspeeches to assembled employees delivered by Giesslerand various other Respondent officials. Respondent con-ducted approximately one such meeting each weekduring the campaign including a speech to all shifts de-livered by Giessler 24 hours prior.to the election. Addi-tionally Respondent issued 20 antiunion leaflets through-out the course of the union campaign to its employees.Further, during the course of the Union's campaign, Re-spondent initiated major employee benefits which includ-ed a 17-percent wage increase, life insurance, dental cov-erage, major medical coverage, and additional vacationand holidays. oD. Agency AllegationsRespondent contends that employees Elestine Randolf,Mary Sheffield, Fanny Taylor, Rudy Newsome, Doro-thy Kmiec, Shelly Woodly, Florence Davis, DorothyOwens, and Ellen Garza were agents of the Union. Re-spondent further noted that all of the above employeeswith the exception of Kmiec and Garza were black.Harold Morrison credibly testified without contradic-tion that during the union organizing campaign no unioncommittees were formed. According to Morrison's credi-ble testimony, in view of the 90-percent turnout of em-ployees at the initial union meetings and the overwhelm-ing support of employees for the Union, it was deter-mined by Morrison that there was no need to form inter-nal working union committees. Morrison testified thatthe "IUE-Vitek Organizing Committee," which is setforth on some of the Union's campaign literature, was9 This leaflet is the subject of Respondent's Objection 5 and is dis-cussed herein below'o As a result of the granting of such benefits, and other conduct de-scribed below, the Union filed unfair labor practice charges against Re-spondent alleging violations of Sec. 8(aXI), (3), and (5) of the Act. TheRegion ultimately determined that a complaint should issue alleging thatthe granting of these benefits and other conduct alleged constituted viola-tions of Sec. 8(a)(l), (3), and (5) of the Act The complaint also allegedthat a bargaining order was appropriate in view of the alleged unfairlabor practices. However, the parties thereafter entered into a informalsettlement agreement containing a nonadmissions clause. The settlementdid not provide for a bargaining order in view of the Union's opinionthat it would win the election525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot really a committee, but rather consisted of all of theemployees.Morrison conceded that the above-named employeesalleged by Respondent as agents were prounion employ-ees. All of them regularly attended union meetings, butdid not address employees at these meetings. However,attendance was very high at union meetings with any-where between 15 to 50 employees in attendance at eachmeeting and over 90-percent attendance at the first twomeetings.Garza, Kmiec, and Randolf acted as designated ob-servers for the Union in the June 7 election. They alsosold tickets for a union picnic held in May. Additionally,Randolf, Sheffield, and Garza on two occasions distribut-ed some union leaflets to employees. On one occasion,Florence Davis distributed some union authorizationcards among the employees and obtained their signa-tures. She returned the signed cards to union representa-tives. With the exception of Ellen Garza, discussed indetail below, none of these employees was paid in anyway by the Union. Additionally, these employees as wellas a majority of Respondent's employees from time totime conversed with union representatives outside theplant as they came to and left work.As to Dorothy Owens, Elestine Randolf, Mary Shef-field, Fanny Taylor, Rudy Newsome, Dorothy Kmiec,Shelly Woodly, and Florence Davis, the evidence estab-lishes that, at most, these employees were prounion em-ployees and not agents of the Union. I attach no signifi-cance to Respondent's observation that all of the aboveemployees except for Kmiec and Garza were black.Their activities were generally limited to attendance atunion meetings, acceptance of union literature, and briefconversations with union agents on various occasions asthe employees entered and left work. The evidence es-tablishes that a majority of the employees engaged insimilar conduct. As set forth above, the evidence estab-lished that attendance at union meetings was generallyhigh with anywhere from 15 to 50 employees attendingeach meeting and over 90-percent of the employee com-plement attending the initial two meetings conducted bythe Union. Additionally, a majority of the employees fre-quently stopped to converse with union officials whenentering and leaving the plant. In this connection, it isadmitted that the majority of employees received direct-ly from union representatives each piece of union litera-ture as they entered or left the building. Moreover, Re-spondent Supervisor Ed Conquest testified that, in addi-tion to the above employees alleged as agents, he ob-served over 50 employees who stopped to talk withMorrison in similar manner as the alleged agents.Nor do I find particularly significant that Randolf,Kmiec, and Garza acted as union observers during theelection and sold tickets to the union picnic held in May,or that Randolf and Sheffield distributed on two occa-sions union leaflets to employees and Florence Davis ona single occasion distributed authorization cards to em-ployees. I conclude that such minimal activities are insuf-ficient to establish an agency connection between theUnion and the employees sufficient to attribute acts ofemployees to the Union.The Board has consistently held the facts that an em-ployee serves as a union observer or is prominent in anorganizing campaign does not make him an agent of theUnion, and the Board is reluctant to set aside an electionbecause of the misconduct of such employee. ConnecticutFoundry, 247 NLRB 1514, 1520 (1980); Tennessee Plastics,215 NLRB 315 (1974); Zero Foods Co., 214 NLRB 764(1974); Owens-Corning Fiberglas Corp., 179 NLRB 219(1969); Mine Workers of America District 30 (Terry Elk-horn Mining Co.), 163 NLRB 562 (1967).In connection with Ellen Garza, Archer Cole, presi-dent of District 3 of the Union, testified that he personal-ly knew Ellen Garza and her husband, who was affili-ated with another labor organization. Sometime in thebeginning of February, Ellen Garza met with Cole in hisoffice to inquire about employment at one of the neigh-boring plants. Cole referred her to a list kept by theUnion of organized and unorganized plants. One of theplants on the union list for organization was Respondent.Sometime around the end of February, Ellen Garzaagain contacted Cole and informed him that she had ob-tained employment at Respondent. She asked him wheth-er the Union could provide financial assistance to her forher child's nursery school so she could keep her job atRespondent. Cole agreed to pay her $50 a week, whichwas charged on the Union's books as an "organizing ex-pense." Weekly payments of $50 began on the weekending March 2, and concluded on the week ending June8, the day after the election.Additionally, between April 4 and June 6, Garza vis-ited Cole's office on about five separate occasions. Oneach occasion Garza contacted Cole by telephone andrequested the meeting. During these meetings, Garzawould discuss the progress of the campaign with Coleand offer various suggestions. On each occasion theUnion reimbursed Garza for food and traveling expenses.There is no evidence to establish that employees regard-ed Garza as an agent of the Union. Indeed there is noevidence that employees were aware of her payments bythe Union or meetings with Cole.In view of the fact that the only objectional conductattributed to Garza was directed to employee MadelineGirgess, whom I have concluded below, to be a totallyincredible witness, entirely unworthy of belief, I do notmake any findings as to whether Ellen Garza is an agentof the Union.E. Threats, Intimidation, and Harassment ofEmployees, and Appeals to Racial PrejudiceRespondent's Objections 3, 5, 7, and 8The only alleged objectionable conduct directly attrib-utable to a union representative during the entire cam-paign took place between International representativeHarold Morrison and employee Anthony Pollard. Some-time during the April-May period of the union campaign,employees Charlie Witlock and Anthony Pollard (bothof whom are black) arrived at Respondent's facility in acar driven by Witlock to begin work. At this time Mor-rison, also black, was in front of Respondent's facility,distributing union leaflets. Pollard usually rode to work526 VITEK ELECTRONICSwith Witlock. Witlock, a known prounion employee,stopped his car and accepted a leaflet from Morrison. Atthis point he raised his fist to Morrison and said, "TheUnion is getting in." Witlock and Morrison laughed. Pol-lard, a known antiunion employee, sitting next to Wit-lock, said to Morrison, "Fuck you and your Union."Morrison replied, "Tony, don't be a house nigger fornobody." Morrison and Witlock then laughed. No otheremployees were present at this time. No further conver-sation took place between Morrison and Pollard at thistime. Pollard and Witlock then entered the plant andbegan work.When Pollard was questioned by Respondent's counselhow he interpreted Morrison's "house nigger" statementto him, he replied, "I took it like he [Morrison] wassaying that I was some kind of go-fer for the Company."When Respondent counsel asked Morrison whether hebelieved that his use of the phrase "house nigger" as di-rected to Pollard was a bad word Morrison replied,"Not to me. Not to use it among ourselves, among ourrace no." When Respondent counsel pursued this line ofinquiry and questioned what he meant by his "housenigger" statement, Morrison replied that the phrase in hismind denoted a master-slave mentality.Shortly after Pollard entered the plant and com-menced work following Morrison's "house nigger" state-ment, he wrote a letter to Morrison which he gave tofellow employee George Allen to deliver. Allen deliv-ered the letter to Morrison. The letter stated, "Take yourIUE and shove it up your ass." The letter was signed,"Little House Nigger."" After Pollard had the letter de-livered to Morrison, he testified he asked his supervisorif he could be assigned overtime work because he "didn'twant to go out there and face those people [union repre-sentatives] after I wrote that letter." Pollard was as-signed the overtime he had requested and was able toleave work after Morrison and other union representa-tives had departed.A day or so after Pollard wrote the above letter toMorrison, Pollard testified that employee DorothyOwens approached him and told him he should not havewritten the letter to Morrison because, if the Union camein, Morrison would be the employees' representative andit would be hard to work with Morrison as a result ofthis letter, and that if he needed Morrison's help, Morri-son might not help him.Several days later, during lunch hour, employeesFrances Kelly, Fred Henderson, Charlie Witlock, andRudy Newsome were outside Respondent's facility talk-ing to Morrison. At this point Pollard walked over andWitlock said, "Here comes the house nigger." All of theabove employees were black. There is no evidence thatother employees were present at this time. Pollardwalked away. Morrison said nothing. Following thelunch hour, the above employees accompanied by Pol-lard returned to work. Frances Kelly, a slight, femaleemployee, continued to rib Pollard by laughingly callinghim "an Uncle Tom" and "house nigger." Pollard testi-'' Morrison testified that the letter he received from Pollard stated,"Kiss my ass." I see no real distinction concerning the discrepancy be-tween the testimony of Morrison and Pollard as to the contents of theletter Morrison testified he did not retain the letter.fied he was angered by Kelly's ribbing and turned on herand told her that if she called him that again he wasgoing to "knock her out." Present during this altercationbetween Pollard and Kelly were the above-named em-ployees. Additionally, Respondent Supervisors Ed Con-quest and Walt Frank were also present. When Pollardthreatened to "knock Kelly out," Rudy Newsome, whowas Kelly's boyfriend at the time, began scuffling withPollard. During this scuffle, he attempted to pull a knifefrom a sheath on his belt which he had always worn andwhich was plainly visible on his belt. Supervisor Con-quest broke up the scuffle and both employees returnedto work. Neither Pollard or Newsome was disciplined byRespondent in any way for their conduct. To the con-trary, Newsome was subsequently promoted to the posi-tion of supervisor and continued to carry a knife affixedto his belt. Additionally, prior to and subsequent to theincident Pollard and Newsome were and are presentlyfriends.Several days after Pollard's conversation with Morri-son and following his conversation with Dorothy Owensand his confrontation with Frances Kelly and RudyNewsome, Pollard testified that he approached Morrisonoutside Respondent's facility and told him he wanted tostraighten things out. He told Morrison he did not likebeing called a "house nigger." Morrison apologized if heoffended him and told him, "I don't care if you vote forthe Union or the Company, everyone has a right ...tomake up their own mind." Pollard then told Morrisonthat some of the employees had told Pollard that Morri-son would not help him if the Union was elected and hehad a problem. According to Pollard's testimony, Morri-son replied, "Pollard, if we win or lose the election I'llstand behind you." Morrison's testimony corroboratesPollard's testimony as to this conversation.Morrison specifically denied ever telling Pollard that ifhe did not vote for the Union his job as leadperson wasnot secure or that he would lose his job.I conclude that Morrison's statement to Pollard im-ploring him not to be a "house nigger" did not containany threat, expressed or implied, nor could it be reason-ably concluded that such remark was intended to or didintimidate Pollard or Witlock. In this respect Witlocklaughed when Morrison made the statement and Pollardinterpreted the statement as imploring him not to be a"go-fer" for Respondent. Therefore, the only contentionthat Respondent could reasonably make would be thatthe statement was intended to and did inflame the racialfeelings of the voters in the election.At the outset it is noted that the remark was made bya black man to another black man in the presence of athird black man. Moreover, the testimony of Pollard andMorrison establishes that Morrison intended and Pollardunderstood the intention of Morrison to convey to Pol-lard Morrison's feeling that Pollard by his pro-Companyposition was exhibiting a master-servant type of mentali-ty. The "house nigger" statement, in my opinion,amounted to no more than a plea by Morrison that Pol-lard abandon his servant-type mentality, and join thoseemployees in favor of the Union. Moreover, Morrisonlater apologized to Pollard for making such statement. I527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not find such an isolated statement made by one blackman to another, to a single employee, out of 120 unit em-ployees, to constitute objectionable conduct. The Boardheld in Sewell Mfg. Co., 138 NLRB 66 (1962), that cam-paign propaganda calculated to inflame the racial preju-dices of employees by deliberately overemphasizingracial feelings through irrelevant and inflammatory ap-peals is the basis for setting aside an election. I concludethat Morrison's statement to Pollard does not fall withinthe rationale set forth in Sewell Mfg. Co., supra. Accord-ingly, I do not consider Morrison's statement to be ob-jectionable conduct.I find no merit in Respondent's contention that Pollardwas so intimidated by Morrison's "house nigger" state-ment to him that he requested that he be assigned over-time in order to avoid meeting the union representativesupon leaving work. The evidence established that, fol-lowing Morrison's statement to Pollard, Pollard wroteMorrison a letter in which he stated, "Take the IUE andshove it up your ass." The letter was signed, "LittleHouse Nigger" so that Morrison would know who sentit. I conclude that it was Pollard's letter to Morrisonwhich was responsible for any fear that Pollard mayhave felt and it was his letter which prompted his re-quest for overtime to avoid meeting Morrison upon leav-ing the plant. Pollard admitted this.Nor do I find employee Dorothy Owens' statement toPollard to the effect that he should not have writtenMorrison the letter because Morrison, as union represent-ative, might not represent him. In this connection, theevidence established that Dorothy Owens was not anagent of the Union. Therefore, her statement to Pollardamounted to no more than an employee's statement ofopinion to another employee of the possible consequenc-es of his actions. Moreover, Pollard conceded that, fol-lowing his conversation with Owens, he spoke withMorrison who specifically disavowed Owens' predictionand assured Pollard that he would stand behind him andrepresent him. Therefore, even if it could be argued thatOwens was an agent of the Union, the evidence clearlyestablished that Morrison fully disavowed any objection-able conduct by Owens. Accordingly, I do not find thestatement by Dorothy Owens to Anthony Pollard toconstitute objectionable conduct.Similarly, I do not find the incident involving Pollard,Frances Kelly, and Rudy Newsome to constitute eitherthreatening or intimidating conduct or an appeal to racialprejudice. In this regard Kelly's statement to Pollardcalling him a "Uncle Tom" and "house nigger" consti-tuted obvious ribbing. As set forth above, the entire inci-dent involving Kelly and Newsome took place in thepresence of black employees. Moreover, I have conclud-ed that Kelly was an employee and not an agent of theUnion. Therefore, her expression of opinion cannot beattributed to the Union. In connection with the subse-quent scuffle between Pollard and Newsome, whereinNewsome attempted to pull a knife from his belt, I con-clude that the scuffle resulted directly from Pollard's ill-considered threat to "knock [Kelly] out." Moreover, Su-pervisors Ed Conquest and Walt Frank were presentduring the entire incident and broke up the scuffle. Nei-ther Pollard nor Newsome was disciplined; in fact New-some who carried the knife in his belt prior to and subse-quent to the union campaign was ultimately promoted toa position of supervisor.Sometime during the second or third week in April,employees Elestine Randolf and Maria Diaz, working onthe second shift, became engaged in an argument as towhich employee would perform cutting operations andwhich employee would perform connecting operations.It appears that the different work was performed on analternating day basis by these two employees. On thisparticular occasion, Randolf claimed that it was her dayto cut and Diaz' to do connect. At some point duringtheir argument, Supervisor Ed Witkowski intervened.Randolf told Witkowski that it was her day to cut. Daiz,who spoke broken English, motioned employee JorgeChavez over to act for her as an interpreter. Witkowskitold Randolf to let Diaz continue to cut and Randolf toconnect. Randolf testified that upon departing she toldDiaz that she would be glad when the Union came in,then seniority would mean something. She specificallydenied telling Diaz how she should vote or that she hadbetter vote for the Union as contended by Respondent.Witkowski testified that upon leaving Randolf pointeda finger at Diaz and said, "Things were going to changewhen the Union gets in and that she better vote for theUnion." 1 2An examination of Witkowski's testimony establishedthat he generally had a vague recollection of the factssurrounding the incident. Such testimony was contrastedby Randolls clear recollection of the facts of this inci-dent as well as other incidents to which she testified.Moreover, based on comparative demeanor, I was moreimpressed with Randolf's demeanor. She answered allquestions put to her forthrightly and in detail on bothcross- and direct examination. Further, her answers oncross-examination were consistent with those on direct.In contrast, on cross-examination Witkowski's version ofRandolf's statement to Diaz varied to an extent.Additionally, it appears to me that Randolf's version ismore logical. The testimony throughout this hearing es-tablishes that the employees were generally dissatisfiedthat seniority was not considered by Respondent withregard to work assignments, overtime, and promotions.Therefore, upon losing the work assignment to Diaz, itwould appear logical that Randolf, a prounion employee,would comment that, after the Union came in, senioritywould mean something, such comment implying thatwith the Union as a representative she would have beenawarded the work assignment rather than Diaz. It doesnot appear logical to me that, in the context of this dis-cussion, Randolf specifically denied telling Diaz duringthis discussion how she should vote or that she hadbetter vote for the Union. Accordingly, I credit Ran-dolf. ' at [)iaz was not called by Respondent as a witness.: I credit Randolf notwithstanding her candid admission during cross-examination that she had received warnings for lateness, absence, andwork quality that she was subsequently terminated and that on one occa-sion had been consvicted of welfare fraud.528 VITEK ELECTRONICSAs set forth above, I have concluded that ElestineRandolf and other employees alleged as agents by Re-spondent were not agents of the Union, but rathermerely rank-and-file employees. The Board has long heldthat far less weight is to be accorded to the conduct ofrank-and-file employees than that of parties to an elec-tion in considering election objections. Six Flags OverMid-America, 253 NLRB 111 (1980); Beaird-Poulan Divi-sion v. NLRB, 649 F.2d 589 (8th Cir. 1981); NLRB v.Mike Yurosek & Sons, Inc., 597 F.2d 661 (9th Cir. 1979).Additionally, the Board has held that where it is allegedthat rank-and-file employees have engaged in objection-able conduct, an election will be overturned only if theconduct is sufficient to have created an atmosphere offear and reprisal such as to render a free expression ofchoice impossible. Six Flags Over Mid-America, Beaird-Poulan, and Mike Yurosek & Sons, Inc., supra.Applying this rationale to the conversation betweenDiaz and Randolf, I conclude that Randolfs statementdoes not nearly come within that standard of conduct re-quired to set aside an election. Moreover, my conclusionwould be the same if I had credited Witkowski's testimo-ny.Elestine Randolf was one of several employees sellingtickets for the union picnic scheduled for May 20. Sheapproached employee Kim Smith who worked on thesecond shift with her and Smith purchased $6 worth ofpicnic tickets. Several days after the picnic had beenheld on May 20, Smith, evidently unable to attend thepicnic, approached Randolf and asked for her moneyback. Randolf told Smith she could not return the moneybecause she had turned it over to the Union before thepicnic and it was too late for refund. An argumentensued between Smith and Randolf, both black employ-ees, during which Smith started screaming at Randolf.At this point their supervisor, John Kulaszewski, cameover and asked Smith what was wrong. When Smithcomplained about Randolf's refusal to give her a refund,Kulaszewski handed Smith $6 from his pocket and bothparties walked away. Respondent contends this confron-tation between Smith and Randolf was objectionableconduct. 4I conclude that the confrontation between Smith andRandolf did not meet the Board's standards for creatingan atmosphere for fear and reprisal nor was it an appealto racial prejudice, such as to render free expression ofchoice impossible. Accordingly, I do not find Randolfsstatement to Smith in this connection objectionable con-duct. Moreover, as set forth above, Randolf is an em-ployee and not a union agent. It is clear that under thesecircumstances such conduct by an employee falls infinite-ly below applicable Board standards for objectionableconduct by an employee.Kim Smith further testified, pursuant to leading ques-tions put to her by Respondent counsel, that on one oc-casion, sometime during the union campaign, Randolftold her that if she crossed a union picket line she wouldbe hit by sticks and that she had to vote yes for theUnion. Smith also testified pursuant to leading questions14 It could be argued that the payment of $6 to Smith by SupervisorKulaszewski was a grant of a benefit by Respondent and a violation ofSec. 8(a)(1).that, on another occasion, Randolf told her that Re-spondent was giving the employees raises to keep themfrom voting for the Union and that, with the Union, em-ployees would have job security and, without a Union,they could be terminated at any time. Randolf then askedher if she was going to vote for the Union and Smith re-plied she did not know.Randolf credibly testified that she had but a singleconversation with Smith during the union campaign con-cerning the Union. During this conversation she toldSmith that she would like her to vote for the Union butwhatever she did she should vote. Randolf specificallydenied stating to Smith she would lose her job if she didnot vote for the Union. She also denied telling Smiththat she would be hit by sticks if she crossed the unionpicket line and that she had to vote for the Union. Forthe reasons set forth immediately below, I credit Ran-dolf.As described above, I found Randolf to be a crediblewitness.Moreover, I find Smith to be a totally incredible wit-ness, entirely unworthy of belief. I base this assessmenton several factors. During her testimony, Smith admittedthat her testimony in this hearing, under oath, wouldhave been different if certain persons present in the hear-ing room, whose names Smith refused to disclose, werenot present. Such admission by Smith is tantamount to anadmission that her testimony was not truthful. Secondly,Smith's testimony was directly contradicted by herBoard affidavit (which Smith, upon being shown herstatement, could not recall) wherein she stated that Ran-dolf never spoke to her about the Union during theentire union campaign, except to remind her to vote.Moreover, Smith specifically denied in her Board affida-vit that Randolf or any other employee told her that ifshe did not vote for the Union she would lose her job.Additionally, Smith's testimony was primarily obtainedby counsel for Respondent through extensive and de-tailed leading questions necessitated by her poor recol-lection. Smith further exhibited a poor recollection ofevents when during cross-examination she denied attend-ing any Respondent meetings or receiving any Respond-ent literature. In this connection, it is admitted that Re-spondent held weekly meetings at which all employeesattended and it distributed 20 separate copies of cam-paign literature to all employees.Employee Madeline Girgess, currently employed byRespondent, testified that, during the union campaign,she went to several union meetings. Pursuant to a seriesof leading questions put to her by Respondent counsel,Girgess testified that in her opinion, during the unioncampaign, a serious division developed between blackand white employees, that black employees were con-stantly trying to push the Union which caused a real di-vision within the plant. She also testified, again pursuantto leading questions by Respondent counsel, that theUnion used these tactics to divide employees along raciallines and to enable them to win the election. Through aseries of further leading questions by Respondent coun-sel, Girgess testified that the Union was trying to makethe blacks and whites come apart so the Union could529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwin the election. Girgess was unable to supply facts tosupport her conclusory testimony alleged by Respondentas objectionable conduct.Girgess did testify that, at a union meeting, union rep-resentative Ted Kenney, who is white, told her that theUnion was trying to create the impression that blackpeople were poor people and trying to convince allblack people to vote for the Union. Kenney further toldher that white people take advantage of black people anddo not give blacks an opportunity to become a boss. Gir-gess also testified that Kenney told her that, if the Unionhad a strike, she would lose her job and that if there wasa strike and she tried to go to work the Union wouldstop her.On cross-examination Girgess admitted that whatKenney told her was that black people did not enjoy thegood jobs enjoyed by whites and that blacks, in order toelevate themselves, had to work harder than whites. Gir-gess further admitted during cross-examination thatKenney told her that he believed blacks and whitesshould be treated equally and fairly. Further, on.cross-examination, Girgess repudiated her direct testimony andadmitted that Kenney had not told her that if there wasa strike she would lose her job. Rather, she admitted thatKenney told her if there was a strike the Union wouldgive her strike money every week.Kenney testified that he spoke to Girgess about a pos-sible union strike during a union meeting which tookplace about a year after the election. Kenney crediblydenied making a statement to Girgess or any employeeabout attempting to create a situation where blacks andwhites would come apart so the Union could win theelection. Kenney further denied making a statement toGirgess or any employees that black people in the planthad to work harder than whites or that white peoplewould take advantage of blacks.Girgess also testified that, at one point during theunion campaign, employee Ellen Garza told her that theUnion had good benefits and could get employees moremoney and that she, Girgess, should vote for the Union.She also told Girgess that the Union was strong andgoing to win. Girgess testified that she told Garza thatshe liked Respondent without a union and that Garza re-sponded that if she, Girgess, did not vote for the Union,maybe something was going to happen, like she couldnot find her car or something like that.'Girgess further testified that, following this conversa-tion with Garza, she spoke to other employees, whosenames she refused to disclose, but who she claims toldher that the Union was Mafia oriented.Girgess additionally testified that, sometime during thecampaign, she had a conversation with Loretta, a blackemployee, who told her the Union was good but that ifthere was a strike she would have to go on strike. Gir-gess stated that she would work rather than strike andLoretta replied that the Union would stop her-nobodywould be able to work during the strike.I totally discredit Girgess' entire testimony for the fol-lowing reasons. During the course of Girgess' testimony,Girgess admitted that her testimony would have beenI' Union counsel stated the Union was unable to produce Garza to tes-tify because they were unaware of her present address.different if union official Harold Morrison and employeeElestine Randolf were not present in the hearing. Suchadmission is sufficient in my opinion to discredit herentire testimony."' Secondly, Girgess' recollection of thefacts was so vague throughout the course of her entiretestimony that almost all of her testimony was obtainedthrough extensive leading questions put to her by Re-spondent counsel. Additionally, during cross-examina-tion, Girgess denied that Robert Giessler, Respondent'spresident, or any other Respondent representatives atany time during the entire union campaign, spoke to theemployees concerning the Union either singularly or ingroups, or distributed any campaign literature to employ-ees. It is admitted by Respondent that weekly meetingswere conducted by Giessler and other Respondent repre-sentatives which all employees attended and that, duringthe course of the campaign, Respondent, distributed ex-tensive antiunion literature to all employees. Girgess' in-ability to recall such Respondent meetings and literaturesuggests either a poor recollection or a blatant hostillitytoward the Union. In either event, it sheds serious doubtas to her credibility. Additionally, an affidavit taken byRespondent counsel shortly after the election did not in-clude anything regarding statements by Kenney orGarza. Further, during cross-examination by both coun-sel for the Union and the General Counsel she was fre-quently evasive, nonresponsive, and flagrantly hostile.For all of the above reasons, I conclude that Girgess'testimony is totally incredible and entirely unworthy ofbelief.Respondent was unable to present any other witnesseswho could give direct testimony concerning threats, in-timidation, or appeals to racial prejudice during the cam-paign.17Respondent's counsel did present the followingwitnesses who gave hearsay or subjective testimony as tothreats, intimidation, or appeals to racial prejudice byunion agents or employees.Respondent Supervisor Ed Witkowski testified that,sometime during the latter part of March or early April,he was talking with employee Jorge Chavez when an-other employee, Kathy Torrez, joined them. Torrez thenstated "that Spanish speaking employees were afraid be-cause they had been threatened." Witkowski was unablei' Under a sequestration rule imposed by me during the hearing pursu-ant to a motion by counsel, union representative Harold Morrison andemployee Randolf were persons authorized to be present at all timesduring the course of this hearing."1 Objections to such testimony were made by counsel for the GeneralCounsel and counsel for the Union. Respondent counsel contended thatthe rule of evidence applicable to representation proceedings set forth inSec. 102.66 of the Board's Rules and Regulations provide in part that"the Rules of Evidence prevailing in courts of law or equity shall not becontrolling" and would permit introduction of such hearsay and subjec-tive testimony. Upon listening to the hearsay and subjective testimony in-troduced by Respondent pursuant to this section, I sustained objectionsby the General Counsel and by counsel for the Union to the introductionof such testimony, based on my conclusion that such testimony was sovague and conclusory as to be totally worthless and unreliable. Such ob-jections were sustained by me with the further ruling that whether pursu-ant to the rules of evidence followed traditionally in unfair labor practiceproceedings, or whether pursuant to rules of evidence set forth in Sec.102.66 as applicable to representation proceedings, the testimony elicitedwas so unreliable, worthless, and so subjective as not to have any proba-tive value.530 VITEK ELECTRONICSto testify as to what threats were made or who madesuch threats.Witkowski also testified that, on being promoted to ashift supervisor, sometime during the end of March, heobserved that, during coffee and lunch breaks, employeesgenerally wandered freely through the plant in littlegroups and were, to his observation, friendly. However,commencing with the beginning of the union campaign,the Spanish-speaking employees began congregating to-gether in a single group. This appeared to suggest toWitkowski that the members of the Spanish group didnot want to be singled out. Witkowski testified that heobserved such groupings of Spanish-speaking employeesa total of six times during the union campaign.Supervisor John Kulaszewski, also called John K, tes-tified that, sometime during the union campaign, he hada conversation with employee Frank Chaves who toldhim that Chaves had a conversation with employeeBrenda Blakely and that, during Chaves' conversationwith Blakely, employee Florence Davis approachedChaves and Blakely and gave Blakely a dirty look.David then told Blakely that she did not want Blakely totalk to Chaves. Kulaszewski then testified that Chavestold him that shortly afterward Davis told Blakely andChaves that the Union would take care of Blakely's babywhen she gave birth. (Florence Davis credibly testifiedthat she saw Blakely talking to Chaves and assumed itmight be about the Union and, because of Respondent'sregulations prohibiting employees talking about unionson working time, she told Brenda she was not supposedto talk about the Union on company time. Davis deniedany statement concerning the Union taking care of Bla-kely's baby.)John Kulaszewski also testified that he had severalconversations with employee Susan Boordman duringthe union campaign and that, during such conversations,she told him that she did not want a Union. Kulaszewskithen testified that, shortly before the election, he ob-served Boordman wearing a union button. He askedBoordman why she was wearing a union button and sheresponded, "Do you think I'm crazy? Do you want meto get killed?" She then told Kulaszewski that there wasa lot of tension in the Company. (It is noted that suchtestimony was obtained as the result of an interrogationby Kulaszewski, which could constitute an unlawful in-terrogation within the meaning of Section 8(a)(1) of theAct.)Kulaszewski also testified that he had a conversationwith Supervisor Ed Witkowski who told him that one ofthe Spanish employees felt he and other Spanish employ-ees were being threatened. Kulaszewski was unable toidentify the Spanish employee who spoke with Wit-kowski or those Spanish employees who felt they werebeing threatened. Nor was Kulaszewski able to testify asto the nature of the alleged threat.Kulaszewski also testified that, on the day before theelection, employee Gita Patel, who was scheduled tovote with the second-shift employees, asked him if shecould vote with the first-shift employees because she wasafraid. Kulaszewski was unable to testify as to why Patelwas afraid. (Gita Patel who testified as a witness for Re-spondent during this hearing did not testify as to such re-quest.)After exhausting Kulaszewski's testimony counsel forRespondent offered, as a past recollection recorded, fromKulaszewski's affidavit, the following:"Edward Robles [an employee] seemed to changehis personality about a week before the election.Before that time Robles had not been afraid tospeak out about things. About a week before theelection however, he became scared and cautiousand did not want to talk about anything. This wasvery unusual for him.""Carmen Chavez is an employee on the third shiftat Vitek. On the day of the election, which Iworked all day, several black women employeeswoke up Carmen from a nap which she was takingat lunch time, and asked her to go to the lunchroom because they wanted to talk to her. I walkedinto the lunchroom with Carmen and told Carmenthat I needed to discuss her vacation plans with herand Carmen then left the lunch room with me.Soon however, the black women employees toldCarmen to come back into the lunch room. LaterCarmen seemed very cold toward me, which wasunusual because we're good friends."Supervisor Ed Conquest testified that about 3 weeksprior to the election he had a conversation with employ-ee Gita Patel, who told him that employee Pushpa Patel(no relation to Gita Patel) had told her Gita Patel thatPushpa Patel had been threatened by employee ElestineRandolf. Conquest then testified that, following this con-versation with Gita Patel, he asked employee PragnaPatel (no relation to Gita or Pushpa Patel) if she (PragnaPatel) was aware of threats to Pushpa Patel. Conquesttestified that Pragna Patel told him that Pushpa Patelhad told Pragna Patel that Pushpa Patel was threatenedby someone. According to Conquest, Pragna Patel didnot disclose to him the name of the employee who alleg-edly threatened Pushpa Patel nor the nature of thethreat. Conquest then testified that, several days after hisconversation with Gita Patel and Pragna Patel describedabove, he asked Pushpa if she had been threatened byanyone and Pushpa Patel told him she was threatenedbut she was not going to mention any names. Conquesttestified that during his conversation with Pushpa Patelshe appeared upset when he was talking to her.Conquest also testified that, someone shortly beforethe election, during a conversation with employee PatHriczko, Hriczko told him that she intended to voteagainst the Union. A few days later Conquest observedHriczko wearing a union button and asked her why shewas wearing it. Hriczko told him she felt safer and wasafraid not to wear the union button. Conquest testifiedthat during this conversation Hriczko appeared to beafraid. (It is noted that such interrogation of Hriczko byConquest could constitute an unlawful interrogation inviolation of Section 8(a)(1) of the Act.)Conquest also testified that, during the election cam-paign, he questioned about 40-45 employees on his shift531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand asked them whether they were intimidated or har-assed by the Union. He admitted that no employees toldhim of any intimidation, but about 30 of them informedhim that they felt "tension."Supervisor Leon Shorey testified that sometime duringmid-May employee Kim Smith asked him if she wasgoing to lose her job if she voted for the Union. Shoreyasked her why and Smith replied she was told by otheremployees (whom she did not name) that she would loseher job unless she voted for the Union.Shorey also testified that, several days before the elec-tion, he noticed employee France Gangitano wearing aunion button. Shorey asked Gangitano why she waswearing a union button and Gangitano replied she had towear it or else. (It is again noted that such interrogationof Gangitano could cosntitute an unlawful interrogationin violation of Section 8(a)(1) of the Act.) Shorey alsotestified that sometime in April he had a conversationwith employee Marcello Robles where Robles indicatedhe was not in favor of a union. Shorey then testified that,in mid-May, Robles told him he was going to be votingfor the Union because there would be trouble for theSpanish employees if he did not. (There was no evidencesubmitted as to what trouble Robles was allegedly refer-ring to.)Employee Kim Smith testified that, sometime duringthe union campaign, employee Pat Hriczko told her thatshe, Hriczko, spoke to employee Dorothy Owens whotold Hriczko that, if Hriczko crossed the picket line, shewould be hit.Smith also testified that, sometime during the cam-paign, she was told by Pragna, Pushpa, and Gital Patelthat, if they crossed the picket line, they would be hit.(In view of my findings that Kim Smith is a totally in-credible and unreliable witness as described above, Iwould additionally discredit this hearsay testimony.)Pragna Patel testified that, sometime during the cam-paign, she had a conversation with Pushpa Patel duringwhich conversation Pushpa told her and Gita Patel thatPushpa Patel does not talk about the Union because em-ployee Elestine Randolf had told Pushpa Patel that, ifshe sided with Respondent or voted for Respondent, theUnion would give her a hard time. Pragna Patel furthertestified that, during this conversation with Pushpa Patel,Pushpa appeared to be afraid. (Elestine Randolf testifiedthat, during the election campaign, she did indeed speakto Pushpa Patel concerning the Union. During a conver-sation with Pushpa Patel, she told her that employeeswere having a "hard time" with no union to representthem but that with a union the employees would enjoygreater benefits and seniority would mean something.Randolf further testified that during this conversation sheasked Pushpa to please vote in the upcoming election.)By an offer of proof, Respondent's attorney contendsthat Gita Patel would have testified that she, Gita Patel,knew Pragna and Pushpa were afraid of the Union be-cause they were unusually quiet and never talked aboutthe Union during the union campaign. By further offerof proof, Respondent's attorney contends Gita Patelwould have testified that other employees were alsoafraid of the Union generally based on her observation oftheir general demeanor.Carol Falcone, employed by Child Craft as a person-nel manager (Child Craft was subpoenaed by Respondentconcerning Respondent's objection as to an alleged mis-representation of Respondent wages described below),testified that she was present on January 6, the openingday of this hearing pursuant to a subpoena served uponher by Respondent counsel, and that seated in the hear-ing room was a woman who Falcone assumed was aformer employee of Respondent, talking to anotherwoman seated next to her about the pending hearing andthe Union generally. Falcone testified that, during thisdiscussion, the women whom she assumed to be a formerRespondent employee stated to the other women, "Re-member when they made us wear the buttons." Theother women responded, "I don't remember any ofthat," and according to Falcone insinuated that shewould testify at the hearing that she did not remember itand that it was not important. (Falcone was unable toidentify any of the individuals referred to above.)Respondent contends that the first paragraph of aunion leaflet distributed by employees on April 26 wasdesigned to and did intimidate employee voters.The paragraph alleged to have created such intimida-tion is set forth as follows:As a result of your confidence in our Union, theIUE, AFL-CIO, we were able to get an election tobe held on THURSDAY, JUNE 7, 1979 to be con-ducted and supervised by the U.S. National LaborRelations Board. This election will be by secretballot, which means that no one will ever knowhow you voted. All Vitek employees in the bargain-ing unit as of April 27, 1979 are eligible to vote,whether they are U.S. citizens or not." [Emphasisadded.]When counsel for Respondent questioned Morrison asto why this paragraph was included in the April 26 leaf-let, Morrison credibly and without contradiction testifiedthat a number of employees had informed him at a unionmeeting that company supervisors had told them that, ifthey did not vote against the Union, they could be de-ported.I find nothing contained in the above paragraph to beintimidating in any manner. The objected-to paragraphmerely sets forth the date of the scheduled election andinforms all empoyee voters that the vote will be a secret-ballot vote and that all employees whether U.S. citizensor not, are entitled to exercise their right to vote if theywere employed as of April 27, 1979. Moreover, whenquestioned as to why it was necessary to include thephrase "whether U.S. citizens or not" Morrison crediblytestified, without contradiction, that the sentence wasadded because of concern expressed to Morrison bysome of the voters about threats of deportation made byRespondent's supervisors.I do not find the paragraph above, or any part thereof,to be threatening, coercive, or intimidating. Accordingly,I do not find the above leaflet to constitute objectionableconduct by the Union.On June 5, the Union rmailed the following leaflet toall employees:532 VITEK ELECTRONICSDear Friends:As this election campaign comes to a close, Iwould like to express my sincere appreciation to allVitek employees for the cooperation and under-standing you have shown us.We are hopeful that the type of campaign con-ducted by the union will lead to a better life foreach of you. The election on Thursday will be youropportunity to assure your independence and digni-ty for the future.As a black man myself, I have learned the hardway that nothing is handed to anyone on a silverplatter and that we are conditioned from childhoodto struggle to get to first base.The history of the United States shows that all ofus at one time or another were minorities and havehad to struggle to make progress for ourselves andour children.As a result of the efforts of unions like the IUE-AFL-CIO, we have been able to join together,shoulder to shoulder, and make our gains togetherin the face of attempts by companies to keep usapart and thereby keep us all down.This has also been the case at Vitek. Workershave been separated into different shifts and on todifferent types of jobs in order to keep us apart sothat the company would have the advantage overall of us.By bringing the IUE in, we expect to bring theVitek employees together in one strong union withproper representation for all and a common pro-gram to be negotiated with the company for thebenefit of all.As some of you know, my son just graduatedfrom Duke University. For four years, he played onthe Duke basketball team and his play has been fol-lowed by scouts from the NBA.1, myself, am a basketball player and resent thefact that the company, in putting up a basketballcourt behind the plant, would use it to try to influ-ence votes in this election.Ever since IUE came on the scene, it is obviousto all that the company had been "born again" andin order to defeat the union is offering all sorts oftidbits for the time being, such as basketball, softball,free drinks, disco, etc.From my personal observation, the companycannot win the vote of Vitek workers through theseobvious handouts.When you vote on Thursday, there's only onepoint at issue and that is the future of yourself andyour family. By voting YES for IUE, your wages,your conditions on the job, and your insurance areall protected through a negotiated IUE contract.Without it, you will go back to the "good olddays" before IUE came on the scene and the com-pany won't even have to offer you softball or softsoap.I look forward to our working together for along time to come.In connection with this letter, Respondent counselcontends that the following paragraphs were designed tocreate an atmosphere of fear, divisiveness, and racial ten-sion among Respondent employees."As a black man myself, I have learned the hard waythat nothing is handed to anyone on a silver platter andthat we are conditioned from childhood to struggle toget to first base.""As a result of the efforts of unions like IUE-AFL-CIO, we have been able to join together, shoulder toshoulder, and make our gains together in the face of at-tempts by companies to keep us apart and thereby keepus all down.""This has also been the case at Vitek. Workers havebeen separated into different shifts and on to differenttypes of jobs in order to keep us apart so that the Com-pany would have the advantage over all of us."Respondent further contends that the following para-graphs set forth in the Morrison letter were false and im-plied that employees would lose benefits by voting forRespondent:"Even since IUE came on the scene, it is obvious toall that the company has been "born again" and in orderto defeat the union is offering all sorts of tidbits for thetime being, such as basketball, softball, free drinks, disco,etc.""From my personal observation, the company cannotwin the vote of Vitek workers through these obvioushandouts."Viewing the entire letter to the employees as a wholeand each paragraph separately, I find nothing objection-able contained therein. I find no paragraph nor any sen-tence therein which would, when viewed in the contextof the entire letter, intimidate, coerce or appeal to racialhatred or tension among employees. Rather, I concludethat the letter exorts "all" employees to "join togethershoulder to shoulder" with the Union as their commonrepresentative in order to achieve improvements inworking conditions for the benefit of all employees re-gardless of race. I conclude that the reference by Morri-son to himself, as a black man, who was conditionedfrom childhood to struggle in order to get ahead, ismerely a personal example, common to minority popula-tions throughout the United States. As set forth and de-scribed above, Respondent employee complement con-sisted of males and females of various racial origins. Thisletter appeals to all of them to join together through theUnion in order to achieve a common improvement forall employees in working conditions. It does not appealto any one race nor does the effect of the letter in anyway place or attempt to divide one race against another.With respect to the paragraph which sets forth: "...workers have been separated into different shifts and onto different types of jobs in order to keep us apart so thatthe company would have the advantage over of all us,"Morrison credibly and without contradiction testified inresponse to Respondent counsel's questions that thisparagraph was specifically inserted in the letter as theresult of a complaint by employee Dorothy Kmiec, awhite employee, who complained to union representativeKenney that her supervisor asked her why she did not533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer to another shift and work with her own kind.(Kmiec was employed on Respondent's second shiftwhich was virtually an all-black shift.) Morrison testifiedthat the Union felt that such attempts at racial divisionby Respondent was wrong and, for this reason, the para-graph was inserted in Morrison's letter. Respondent didnot call either Kmiec or Kmiec's supervisor or otherwiserebut Morrison's testimony in this connection. In view ofthis, I credit Morrison's testimony as to the reason forthe insertion of this paragraph and do not find that suchparagraph in any way coerced, intimidated, or promotedany racial divisiveness.With respect to the paragraph in the Morrison letterreferring to the basketball, softball, free drinks, disco of-fered by Respondent as a means of defeating the Union,Respondent did not dispute that such enticements wereoffered. That the Union concludes that such enticementswere offered for the purpose of encouraging employeesto vote for Respondent is well within the reasonablelimits of campaign propaganda.I therefore conclude that, when viewed in its entirecontext, no one could reasonably construe that this letterthreatened, coerced, or intimidated employees or ap-pealed to racial prejudice. Accordingly, I find no meritin Respondent's contention that such letter constitutesobjectionable conduct on the part of the Union.Respondent also contends that the assignment of Mor-rison and Rivera, a black and Hispanic respectively, tohead the Union's organizing campaign coupled by thesubsequent assignments of Kenney and Deary, whitemale organizers and Rebor, a white female organizer,was designed to promote racial divisiveness in the cam-paign. I find such contention totally preposterous andwholly without merit. The only significance of such as-signment is that it tends to establish that the Union doesnot discriminate with regard to its hiring of union repre-sentatives.Accordingly, I conclude that Respondent has failedentirely to establish that the Union has engaged in anyobjectionable conduct which would threaten, intimidate,or coerce employees or any conduct which would tendto or promote racial division, tension, and prejudice inconnection with its organizing campaign. I therefore findall Respondent's contentions to this effect totally withoutsupport and merit and all Respondent's objections there-to.F. The Union's Alleged Misrepresentation Concerningthe Cost-of-Living IncreaseObjection 6Harold Morrison, union representative, credibly testi-fied without contradiction that, during the course of theUnion's campaign, at union meetings held throughout thecourse of the campaign, he informed employees attend-ing such meetings that the Union had negotiated collec-tive-bargaining agreements with other employers whichcontained cost-of-living protection clauses. During aunion meeting held on April 7, Local union representa-tives from White Westinghouse, a union shop in the area,enumerated various benefits provided for in their collec-tive-bargaining agreement. Among the benefits enumer-ated was their cost-of-living provision. The details ofsuch provision or of similar provisions contained in othercollective-bargaining agreements were not discussed atthis or any other union meeting. According to Morri-son's credible testimony, employees present at thesemeetings did not question union representatives concern-ing the details of the cost-of-living protective clausesprovided by the Union in other collective-bargainingagreements. Moreover, during the course of these meet-ings such cost-of-living provisions were only one ofmany union benefits enumerated. According to Morri-son's testimony, a total of over 70 different Respondentemployees were present during the course of these six orseven union meetings where the cost-of-living protectiveclauses were discussed.A union leaflet issued on April 11, 1979, consisting oftwo pages supports Morrison's testimony. The leaflet in aparagraph entitled "Cost of Living Out of Sight" setsforth as follows:The U.S. Department of Labor announced lastmonth that the cost of living is rising at a yearlyrate of over 15%. If this keepsup, the Vitek em-ployees who can't make ends meet will now go fur-ther in the hole.More than ever, Vitek employees need a union tonegotiate substantial wage increases and cost of livingprotection, now. That is why the overwhelming ma-jority of Vitek employees have signed up with theIUE. [Emphasis added.]On June 4, the Union distributed the leaflet, which isalleged to constitute the Union's misrepresentation con-cerning the cost-of-living increase.GASOLINE PRICES UP 35%FOOD PRICES UP 15%EVERYTHING'S UPYET THE COMPANY PROVIDESNO COST OF LIVINGPROTECTION AT VITEKEvery day in every way, the money we make atVitek buys less and less. Latest figures issued bygovernment indicate that the cost of living is goingup at a rate of 14% yet the Vitek Company pro-vides no cost of living protection for its workers,another reason why we need a union at Vitek.In other plants in this area, where the peoplehave previously voted-in the IUE, the union has ne-gotiated cost of living protective clauses.Under their union contract* AT EDISON PRODUCTS (WHITE-WEST-INGHOUSE), EDISON, N.J.* AT GULTON INDUSTRIES, METUCHEN,N.J.* AT DELCO BATTERY, NEW BRUNS-WICK, N.J.the wages of IUE members are increased regularly,throughout the year, to keep pace with the cost of534 VITEK ELECTRONICSliving increase announced by the U.S. Departmentof Labor.This is the kind of protection we need at Vitekwhere wages are low enough without being further"cut" by runaway prices.VOTE YES FOR IUE -IT PAYS TO BELONGYesNoFLASHA federal court has just upheld the IUE-AFL-CIO lawsuit charging that President Carter's 7%wage controls are illegal.This is an important step forward in the union'sfight to see that workers at plants such as Vitek arenot held down at this time when the cost of livingis going up at a rate of 14%.IUE has performed a service, not just for its ownmembers, but for workers throughout the country,by fighting against wage controls. It shows thestrength of our union and our concern for the needsof working people.Morrison testified that, following the distribution ofthis leaflet, no employee approached him with questionsconcerning the leaflet.Respondent contends that the phrase contained nearthe end of that leaflet, "to keep pace with the cost ofliving increase," constitutes a material misrepresentation.Respondent's contention is that the phrase, "to keep pacewith," implied to employees that the Union's cost-of-living protection clause would equal, to the penny, theactual rise in the cost of living as reflected by the Con-sumer Price Index. Respondent further contended thatwhen the cost-of-living increase provisions provided forin the Edison, Gulton, and Delco contracts were calcu-lated and compared with the actual cost of living reflect-ed by the Consumer Price Indexes during the period ofthese collective-bargaining agreements up and until June7, such cost-of-living protection provided for in suchagreements substantially failed to equal the actual cost ofliving. To substantiate this contention, Respondent calledDonald Reilly as an expert witness. Reilly is employedby ACT Industries, and has had at least 12 years' exten-sive accounting and collective-bargaining experience.There is no question but that Reilly is an expert in thearea. Reilly obtained copies of the Edison, Gulton, andDelco collective-bargaining agreements described in theabove union leaflet and made certain calculations, de-scribed below, using the cost-of-living provisions provid-ed in the respective collective-bargaining agreements andthe lastest available data from the National ConsumerPrice Indexes, as a basis for his calculations.In Reilly's calculations he initially took for the Edison,Gulton, & Delco agreements the lowest wage rate pro-vided for in each agreement and calculated the totalcents per hour lost to inflation as determined by theConsumer Price Index. His initial calculation did nottake into account the across-the-board wage increases(ACB) provided for in the collective-bargaining agree-ments. He thereafter made a second calculation where heincluded the across-the-board wage increase (ACB) pro-vided for in the respective collective-bargaining agree-ments. Similar cost-of-living calculations were made byReilly using the highest wage rate provided in the re-spective agreements as well as a wage rate which wasclosest to the numerical average wage rate provided forin the respective agreements. 18 In all his calculationsmade on behalf of Respondent, Reilly made an assump-tion that the initial across-the-board increase (ACB) pro-vided for in the respective collective-bargaining agree-ments was intended to make up for the third year of theprior agreements, i.e. the 1973-1976 agreements. Reillyadmitted that he did not know whether the prior 1973-1976 agreements for the above three companies providedfor across-the-board increases during the last year of theagreement or when such increases were provided. Reillyfurther admitted that he did not know whether the par-ties to these agreements intended that the initial across-the-board increase was to provide for expected cost-of-living increases during the first year of the new agree-ment or to make up for past cost-of-living increases oc-curring during the prior agreement.Reilly readily conceded that another competent expertwith experience similar to his own, using the same col-lective-bargaining agreements and Consumer Price In-dexes, could have reached different calculations bymaking different, but equally valid, assumptions.The result of Reilly's calculations discussed above areset forth below. The first column of figures shows thetotal cents per hour lost to inflation without includingACBs from 1976 through June 1, 1979. The secondcolumn shows the total cents per hour lost to inflationincluding ACBs from 1976 through June 1, 1979:'9Edison AgreementLow wageAverage wageHigh wageGulton AgreementLow wageAverage wageHigh wageDelco AgreementLow wageAverage wageHigh wageS.66 S.16.78 .281.28 .78S.60 .12.73 .251.03 .55S.13 0.28 0.56 0On cross-examination, Reilly was asked by counsel forthe Union to calculate, in the same manner, total centsper hour lost to inflation but with the assumption thatthe initial across-the-board increase provided for in therespective collective-bargaining agreements were to be18 The Edison collective-bargaining agreement in question commencedon September 1979, the Gulton agreement in August 1976, and the Delcoagreement in November 1976.lg These calculations are based on Reilly's assumption that the initialacross-the-board increases provided in the respective collective-bargain-ing agreements would be applied to make up cost-of-living increases in-curred in the last year of the 1973-1976 agreements and that the ACBsprovided for at the beginning of the second year of the 1976-1979 agree-ment would be applied to the initial year of the agreements and that thethird ACB would be applied to the second year of the agreements.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplied to the first year of the agreement, the secondacross-the-board increase to be applied for the secondyear of the contract, and the third across-the-board in-crease to be applied for the third year of the contract.Making such calculations using this assumption, Reillyreached the following results for the 1976-1979 contractperiod set forth below showing the cents per hour lost toinflation with ACB as described above:Edison AgreementLow wageAverage wageHigh wageGulton AgreementLow wageAverage wageHigh wage00.1400.21Delco Agreement-all employee wages exceededConsumer Price Index (CPI)In connection with Respondent's contention that thecost-of-living calculations should be computed withoutincluding ACBs, Reilly admitted on cross-examinationthat he was not aware of any contract within his experi-ence which provided for no across-the-board wage in-creases but rather only for a cost-of-living adjustment in-creases (COLA). Reilly further admitted on cross-exami-nation that, throughout his experience in negotiating col-lective-bargaining agreements, across-the-board wage in-creases and COLA increases comprised the total cost-of-living protection provided for in a particular collective-bargaining agreement.Michael Giuliano, an International union representa-tive, who has negotiated collective-bargaining agree-ments on behalf of the Union for the past 4 years, testi-fied that, throughout negotiations in which he had par-ticipated on behalf of the Union, across-the-board wageincreases and COLA increases were integrally related. Inthis connection, Giuliano testified as did Reilly that heknew of no collective-bargaining agreement which pro-vided for across-the-board wage increases, but ratheronly COLA increases.Giuliano further testified that selecting a low, average,and high rate of pay as Reilly did, without taking intoaccount the number of employees earning such pay rates,is an inaccurate and unreliable manner of calculatingcost-of-living increase comparisons. This is because theoverwhelming majority of employees in any particularcompany tend to be in the low wage classifications; ex-perience establishes that there are very few employees inthe high wage classifications. Giuliano testified in thisconnection that the significant figure is the wage rateearned by the mean average employee, which is obtainedby multiplying the number of employees by their particu-lar rate of pay, adding up the total, and dividing thistotal by the number of employees.To apply a hypothetical application to Giuliano's rea-soning we could assume a plant of 100 employees with alow rate of $4 an hour, an average rate of $6 an hour,and a high rate of $8 an hour. Assume hypotheticallythat 100 out of the 100 employees are earning the lowrate, it becomes readily apparent that Reilly's calcula-tions as to the average and high wage rates are totallymeaningless.Taking the Gulton plant as an example, and comparingReilly's calculations concerning the Gulton collective-bargaining agreement with Giuliano's reasoning, it be-comes obvious that Reilly's calculations are meaningless.In the Gulton contract, Reilly had selected a low wagerate during the first year of such contract as being S4.21per hour, the average rate being $4.79 per hour, and thehigh rate as $6.08 per hour. In fact, Gulton employs 94employees. The overwhelming majority of these employ-ees are in the lowest wage rate. Applying Giuliano'smean average formula, the mean average hourly rate ofall Gulton employees was calculated to be 4.205 centsper hour. It thus can be seen in connection with theGulton contract, as with the hypothetical situation de-scribed above, that applying Giuliano's logical reasoning,which takes into account the actual number of employ-ees and their actual pay rate, Reilly's calculations as tothe average and high rates would be totally inapplicable.The applicable Board law as to misrepresentations pro-vides that the objecting party carries the "heavy burden"of proving that there has been "Prejudicial unfairness inthe election." NLRB v. Claxton Poultry Co., 581 F.2d1133, 1135 (5th Cir. 1978). This heavy burden (NLRB v.Golden Age Beverage Co., 415 F.2d 26, 30 (5th Cir.1969)):...is not met by proof of mere misrepresentationsor physical threats. Rather, specific evidence is re-quired, showing not only that the unlawful acts oc-curred, but also that they interfered with the em-ployees' exercise of free choice to such an extentthat they materially affected the results of the elec-tion.With respect to the alleged misrepresentations, Re-spondent must do substantially more than prove that theopposing party has made a misrepresentation in order toestablish objectionable conduct sufficient to require anelection be set aside. As the Board stated in HollywoodCeramics Co., 140 NLRB 221, 224 (1962), the leadingcase on misrepresentations:We believe that an election should be set asideonly where there has been a misrepresentation orother similar campaign trickery, which involves asubstantial departure from the truth, at a time whichprevents the other party or parties from making aneffective reply, so that the misrepresentation,whether deliberate or not, may reasonably be ex-pected to have a significant impact on the election.However, the mere fact that a message is inartisti-cally or vaguely worded and subject to different in-terpretations will not suffice to establish such mis-representation as would lead us to set the electionaside. Such ambiguities, like extravagant promises,derogatory statements about the other party, andminor distortions of some facts, frequently occur incommunication between persons. But even where amisrepresentation is shown to have been substantial,the Board may still refuse to set aside the election if536 VITEK ELECTRONICSit finds upon consideration of all the circumstancesthat the statement would not be likely to have had areal impact on the election. For example, the mis-representation might have occurred in connectionwith an unimportant matter so that it could onlyhave had a de minimis effect. Or, it could have beenso extreme as to put the employees on notice of itslack of truth under the particular circumstances sothat they could not reasonably have relied on theassertion. Or, the Board may find that the employ-ees possessed independent knowledge with which toevaluate the statements.See also General Knit of California, 239 NLRB 619, 620(1978), where the Board overruled the standard ofreview adopted in Shopping Kart Food Market, 228NLRB 1311 (1977), and expressly returned to the stand-ards articulated in Hollywood Ceramics.In other cases, the Board and the courts have elaborat-ed on this standard, and under these decisions an electionwill be set aside only where the following conditions aremet:1. The statement must be a misrepresentation.2. The statement must be a substantial departure fromthe truth. Thus, the Board will not set aside an electionas a result of the kind of rhetorical or exaggerated state-ments that are typical of any campaign. See, e.g., Russell-Newman Mfg. Co., 158 NLRB 1260, 1264 (1966) (Boardwill not set aside election where message conveyed inelection propaganda is merely "inartistically or vaguelyworded and subject to different interpretations"; unionliterature found to be "at worst ...an exaggeration offact, subject to different interpretations"); and NLRB v.Sauk Valley Mfg., Co., 486 F.2d 1127, 1131 (9th Cir.1973) ("a certain degree of inaccuracy and ambiguity" isthe norm in election propaganda, inasmuch as "prattlerather than precision is the dominating characteristic ofelection publicity").3. The statement must be made sufficiently close to theelection so that the other party does not have time tomake an effective reply. Generally, elections will be setaside only where a statement was made just a day or twobefore the election. See, e.g., Kalvar Corp., 204 NLRB805 (1973), and Beaird-Poulan Division, 247 NLRB 1365(1980), affd. 649 F.2d 589 (8th Cir. 1981) (company wasable to respond adequately to union's statements about itscontract with another employer, even though union'suntrue statements were made less than 24 hours beforethe polls opened). Even if a misrepresentation is made inthe final days of the campaign, the election will not beset aside if the subject of the misrepresentation had beenraised earlier in the campaign. See, e.g., Elmcrest Conva-lescent Hospital, 173 NLRB 38 (1968). Finally, in order toreply effectively, it is not necessary that a party be ableto refute each element of the misrepresentation in detail.See Lipman Motors v. NLRB, 451 F.2d 823, 826 fn. 6 (2dCir. 1971). ("The Company argues in its brief that therewas insufficient time to reply because '[t]he pension planinvolved the laundry worker's Union and existed, if atall, in an industry totally unrelated to that of the Em-ployer here.' But it was necessary for the Company toconfirm all the details of the Union's plan before it re-plied.")4. The misrepresentation must be one which would bereasonably expected to have an effect on the election.Generally an election will not be set aside unless "theemployees would tend to give particular weight to themisrepresentation because it came from a party that ...was in an authoritative position to know the true facts,"Gypsum Co., 130 NLRB 901, 905 (1961), or the employ-ees would believe the speaker had "special knowledge."NLRB v. A. G. Pollard Co., 393 F.2d 239, 242 (Ist Cir.1968).Conversely, an election will not be set aside where theemployees possess independent knowledge with which toevaluate the misstatement. See, e.g., NLRB v. S. Prawer& Co., 584 F.2d 1099, 1102 (Ist Cir. 1978) (employer'sobjection to alleged misrepresentation by union of thecircumstances behind an employee's discharge overruledbecause "even had the Union misrepresented the situa-tion, this was an instance where the employees wouldhave no reason to believe the Union's information wasany more accurate than their own and that the employ-ees could accordingly assess any such union representa-tion"); U.S. Gypsum, supra, 130 NLRB at 904 ("[W]henone of the parties deliberately misstates material factswhich are within its special knowledge, under such cir-cumstances that the other party or parties cannot learnabout them in time to point out the misstatements, andthe employees themselves lack the independent knowledge tomake possible a proper evaluation of the misstatements,the Board will find that the bounds of legitimate cam-paign propaganda have been exceeded and will set asidean election." Emphasis added.) NLRB v. O. S. WalkerCo., 469 F.2d 813, 817 (lst Cir. 1972), and El Monte Tool& Die Casting v. NLRB, 633 F.2d 160, 163 (9th Cir.1980).Respondent contends that the leaflet distributed by theUnion on June 4, 1979, which provides that the Unionhas negotiated cost-of-living protective clauses at Gulton,Edison, and Delco, wherein the wages of its membersare increased regularly throughout the year, "to keeppace with the cost of living increase announced by theU.S. Department of Labor," constitutes a material mis-representation. Respondent specifically contends that thephrase therein, "to keep pace with" implied to employ-ees that the Union's cost-of-living protection clauses inthese agreements keep pace exactly equal to the cost ofliving set forth in the Consumer Price Indexes.The initial question that must be considered is whetherthe leaflet contains a misrepresentation. In order for Re-spondent to prevail, it has the heavy burden of establish-ing the statement was a misrepresentation. NLRB v.Claxton Poultry Co., supra; NLRB v. Golden Age BeverageCo.; Hollywood Ceramics Co., supra. In order to meet thisburden Respondent must establish (a) that the phrase, "tokeep pace with the cost of living increase" reasonablyimplied in the minds of employees that the cost-of-livingprotection clauses contained in the Gulton, Edison, andDelco agreements provided for cost-of-living increasesexactly equal to the Consumer Price Index and (b) thatsuch cost-of-living protective clauses contained in these537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreements substantially fail to provide cost-of-living in-creases exactly equal to the Consumer Price Index.I conclude for the reasons set forth below that Re-spondent has utterly and completely failed to meet thisburden.The first issue presented is whether the phrase, "tokeep pace with," contained in the Union's June 4 leafletdistributed to employees reasonably implies cost-of-livingincreases exactly equal to the Consumer Price Index. Toestablish this, the union campaign with respect to thisissue must be examined in its entirety. In this connection,the evidence established that cost-of-living protectiveclauses were frequently discussed by the Union throughits representatives at various (6 or 7) union meetings at-tended by over 70 employees. During these meetings, theemployees were informed generally, by different unionrepresentatives, that the Union provided cost-of-livingprotective clauses for various companies with whomthey had collective-bargaining agreements. There is noevidence that during such meetings employees were in-formed that these cost-of-living protective clauses pro-vided cost-of-living protection equal to the ConsumerPrice Index. When cost-of-living provisions were dis-cussed, the employees raised no questions as to the de-tails provided in the Union's cost-of-living protectiveclauses. Moreover, in union literature distributed to theemployees on April 11, the Union as in their meetingsmerely noted that Respondent's employees needed a"Union to negotiate substantial wage increases and costof living protection." This leaflet did not in any waysuggest that such cost-of-living protection clause shouldequal the Consumer Price Index.Further, an examination of the June 4 leaflet itself failsto establish that the Union was even attempting toconvey to employees the impression that their cost-of-living protective clauses kept pace, whatever that phrasemeans, with inflation. In this connection the bold, hand-printed lettering at the top of the leaflet provides:GASOLINE PRICES UP 35%FOOD PRICES UP 15%EVERYTHING'S UP ...YET THE COMPANY PROVIDESNo COST OF LIVINGPROTECTION AT VITEKThe first paragraph of the leaflet sets forth in a type-writer size print that the wage provided by Respondentprovided for increasingly less purchasing power. Thesecond paragraph of the leaflet sets forth that at otherplants represented by the Union, the Union has negotiat-ed cost-of-living protective clauses. It is only in the thirdparagraph, near the end of the entire leaflet, in an innoc-uous location, that the Union sets forth that the cost-of-living clause in the Gulton, Delco, and Edison agree-ments are designed "to keep pace with the cost of livingincrease announced by the U.S. Department of Labor." Itherefore conclude that an examination of the entire leaf-let reasonably suggests that the object of the leaflet wasnot to convey to employees that the Union negotiatedcost-of-living protective clauses which equaled the Con-sumer Price Index but, rather, that in view of increasingprices, cost-of-living protection was important and thatthe Union had negotiated cost-of-living protectiveclauses in other collective-bargaining agreements.Moreover, I conclude, for the same reasons set forth inthe paragraph above, that no employee reading this leaf-let would interpret it in the manner contended by Re-spondent.As set forth above, the objecting party carries the"heavy burden" of proving the misrepresentation. NLRBv. Claxton Poultry Co., supra. Moreover, the Board willnot set aside an election because a message conveyed ina campaign leaflet is "inartistically or vaguely wordedand subject to different interpretations." Russell-NewmanMfg. Co., supra; Sauk Valley Mfg. Co., supra. At the veryleast the objected-to language is ambiguous and subjectto different interpretations. Yet, Respondent, contrary tothe broad remand by the Third Circuit, and despite thesubstantial number of witnesses called by Respondentduring this lengthy hearing, failed to introduce a singleemployee witness to testify as to his interpretation of theleaflet, or any other evidence to establish how the leafletwas interpreted by the employees.20Assuming the Union's statements in its June 4 leafletwere construed or Respondent contends, the Board hasallowed considerable latitude in such campaign propa-ganda. In Ralvar Corp., 204 NLRB 805 (1973), the Boardheld that a union handbill which stated that it providedhospitalization insurance which provided that "room andboard are paid in full regardless of rate" was not a mate-rial misrepresentation although such benefit was limitedin the case of private room accommodations to the aver-age semiprivate room rate for the hospital. The Board,0o It would appear that the Third Circuit remand provided that Re-spondent should be allowed to introduce testimony by employees as totheir interpretation of the union leaflet. In this connection, the remand,653 F.2d 785, 793 (1981), provided:We similarly reject the RD's resolution of the COLA issue on theground that it involved no "substantial departure from the truth." Inconcluding that the Union's "news" handbills were subject to "vary-ing interpretations," the RD drew his ultimate distinction betweentruth and falsity by resort to a specious semantic distinction. As aresult, we do not believe that he could properly determine on thebasis of his investigation that, as a factual matter, the audience towhich it was addressed would adopt an interpretation other thanVitek's [Respondent]. In view of the significance of the alleged dis-crepancy and our own skepticism that the item would be interpretedas other than a misrepresentation, we conclude that the RD shouldnot have reached his decision without first affording Vitek [Re-spondent] a hearing in which to challenge the RD's assumption thatthe handbill would be interpreted by its intended audience consist-ently with the truth of the underlying facts.The court also stated at 791:For purposes of determining whether a genuine issue of fact exist-ed as to the accuracy of the statement [a reference to the "keep pacewith the cost of living increase" issue], we have difficulty, to say theleast, appreciating this subtle distinction. We think such subtletywould be even less appreciated by employees in the heat of an elec-tion campaign.That the remand provided such latitude is confirmed by the Third Cir-cuit's recent decision, Jamesway Corp. v. NLRB, 676 F.2d 63 (1982),where the court stated at 72-73:In other cases, remand has been necessary because the nature of themisleading statements made it unclear whether they had affected theelection. Thus in Vitek Electronics v. NLRB, 653 F.2d 785 (3d Cir.1981), we remanded to the Board because the alleged misrepresenta-tions were ambiguous and may not have been misunderstood by em-ployees.538 VITEK ELECTRONICSholding that such handbill was not a misrepresentationwithin the meaning of Hollywood Ceramics, supra, heldthat, in view of the general practice in group hospitaliza-tion insurance plans to limit full coverage for hospitalroom and board expenses to semiprivate accommoda-tions, it doubted that employees reading the union hand-bill would unquestioningly have accepted it as applicableto private hospital room accommodations. I conclude thesame rationale is applicable to the instant case. Reilly,Respondent's expert in the area, admitted he was un-aware of any cost-of-living protective clause which wascapped to the level of the Consumer Price Index. Fur-ther, Respondent failed to establish the existence of asingle collective-bargaining agreement wherein cost-of-living protectives were so capped.In other cases the Board has allowed a similar latitude.In Southern Foods, 171 NLRB 999, 1000 (1968), theBoard stated:We do not deem as critical the possibility that thePetitioner may have exaggerated the monetaryvalue of the numerous fringe benefits which werepart of the package offered by Armour. It iscommon knowledge that in publicizing consummat-ed collective-bargaining agreements, not infrequent-ly employers and union place different monetaryvalues on the negotiated modifications in wages andbenefits (such as pregnancy leave, sick leave, andvarious insurance benefits), and in our view mostemployees are capable of evaluating such assertions.See also Follett Corp. v. NLRB, 397 F.2d 91 (7th Cir.1968) (7-cent overstatement of hourly rate held not asubstantial misrepresentation); Pepperell Mfg. Co. v.NLRB, 403 F.2d 520 (5th Cir. 1969) (overstatements ofhourly wage by 20 to 30 cents held not substantial);Louis-Allis Co. v. NLRB, 463 F.2d 512, 519 (7th Cir.1972); Steelworkers v. NLRB, 496 F.2d 1342, 1346 (5thCir. 1974) (overstatement of hourly wage by 2.8 centsheld "insubstantial"); and Standard Register Co. v. NLRB,649 F.2d 412 (6th Cir. 1981). Compare NLRB v. MillardMetal Service Center, 472 F.2d 647, 650 (Ist Cir. 1973)(overstatement of hourly wage by 42 cents held not sub-stantial); Arvin Systems v. NLRB, 570 F.2d 156 (6th Cir.1978) (40 percent overstatement of hourly wage by 42percent held not in substantial); NLRB v. Van GorpCorp., 615 F.2d 759, 763 (8th Cir. 1980) (misrepresenta-tion that a contract provided for increases of 12 centsper hour quartely, rather than annually, held substantial).Secondly, Respondent has utterly failed to establishthat the cost-of-living protective clauses in the Goulton,Delco, and Edison agreements do not exactly keep upwith the Consumer Price Index. Respondent's expertwitness Reilly readily conceded that a similarly qualifiedexpert using the same contracts and CPIs could havereached entirely different calculations by making differ-ent assumptions. Reilly's calculations were based on anassumption that is not necessarily true. In this connec-tion, Reilly's calculations were based on the assumptionthat the across-the-board increases provided for in allthree agreements were designed to make up for cost-of-living increases which occurred during the third year ofthe prior 1973-1976 agreements, rather than to providefor expected cost-of-living increases to take place during1976-1977, the first year of the agreements in issue.Reilly admitted that he had no knowledge as to whetherthe parties to these agreements intended the initial wageincrease to make up for the prior cost-of-living increasesin 1975-1976 or expected cost-of-living increases to takeplace during the initial year of the agreement. Whenasked to calculate the cost-of-living increases, assumingthat such across-the-board wage increases were to coverexpected cost-of-living increases during the 1976-1979period, Reilly's figures indicated no cents per hour lostto inflation as to the low and average wage earner at theEdison and Gulton locations with a loss of 14 cents and21 cents per hour loss respectively as to the high wageearners at Edison and Gulton for this period. As to theDelco agreement, Reilly's calculations indicated nomoney was lost to inflation during the 1976-1979 periodunder either assumption.I reject as totally frivolous Respondent's contentionthat the cost-of-living increases provided by the Union'scollective-bargaining agreements should be measuredwithout a consideration of the across-the-board wage in-creases provided for in such collective-bargaining agree-ments. In this connection, Respondent's own expertReilly concedes that he knows of no collective-bargain-ing agreements which provide for across-the-board wageincrease, but rather a cost-of-living increase only. Fur-ther, throughout Reilly's cross-examination he readilyadmitted that across-the-board wage increases and cost-of-living increases comprise what is commonly called thecost-of-living protection provided for in collective-bar-gaining agreements. This principle is corroborated by theUnion's expert, Michael Giuliano. Further, an examina-tion of the June 4 union leaflet in question provides that"Under their Union contract [a reference to Edison,Gulton, and Delco] the wages of IUE members are in-creased regularly throughout the year to keep pace withthe cost of living increases." The leaflet does not provideunder the cost-of-living clause that the wages of IUEmembers are increases regularly throughout the year tokeep pace with the cost-of-living increase.However, I further find Reilly's calculations meaning-less, and I am unable to support Respondent's conten-tions whichever assumption is used because they are notpredicated on the total number of employees coveredand the actual wage rates earned by such employees. Inthis connection, Reilly arbitrarily selected the lowestwage, the highest wage, and a middle wage provided forin the three agreements, without respect to the numberof employees if any actually earned such wages. As setforth above, Guiliano's credible and unrebutted testimo-ny established that the overwhelming majority of em-ployees in any given plant generally are among the lowwage earners, and that there are very few average, andeven less high wage earners. The truthfulness of this tes-timony if confirmed by the Gulton records which estab-lish that the mean hourly wage of all 94 Gulton employ-ees in slightly less than the low wage rate chosen byReilly. Therefore, unless we know the number of em-ployees employed at a plant and the wages earned by539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem, we really are unable to make any sensible calcula-tion as to how they are affected by the cost-of-livingprovisions of the above contracts. The hypothetical ex-ample set forth above wherein no employees are in themiddle and high wage category establishes the inapplica-bility of Reilly's calculations. Moreover, such hypotheti-cal example becomes a reality when applied to theGulton employees.Therefore I conclude that Respondent's calculationsare insufficient to establish any misrepresentation by theUnion concerning the cost-of-living protective clauses inthe Gulton, Delco, and Edison agreements.Accordingly, I conclude that Respondent has failed toestablish that the Union's June 4 leaflet could reasonablybe interpreted to imply that cost-of-living protectiveclauses provided for in the Union's Gulton, Delco, andEdison agreements are exactly equal to the ConsumerPrice Index. I further conclude that Respondent has notestablished that the cost-of-living protective provisionsprovided by these agreements does not provide cost-of-living protection exactly equal to the Consumer PriceIndex. I therefore overrule Respondent's Objection 6 en-tirely.G. Alleged Misrepresentations In the Union 's "StoryLeaflet"Objection 4On the morning of June 6, Harold Morrison and otherunion representatives distributed the so-called StoryLeaflet. Respondent contends that chapter one of thisleaflet contains various material misrepresentations.Chapter one sets forth as follows:BACK IN THE "GOOD OLE" DAYSIn the "good ole" days, before the union came onthe scene, the company had every opportunity tomake Vitek a decent place to work.But they goofed. Rates of pay were the lowest inthe area. Seniority meant nothing when it came topromotions or overtime.Few safety precautions were taken to protect thepeople from carbon monoxide fumes, and whenthey got sick because of the fumes, many of theworkers lost pay.Employees could be fired with no chance ofappeal and all in all, management was completely inthe driver's seat.Respondent specifically contends that the leaflet con-tains misrepresentations as to Respondent's policy con-cerning discharge, promotions, and assignment of over-time; that the leaflet contains misrepresentations as tosafety precautions taken by Respondent and sick pay,and a misrepresentation that Respondent paid its employ-ees the lowest rates in the area.The credible and uncontradicted testimony of Morri-son established that the leaflet reflected complaints madeto the Union by Respondent's employees. Morrison testi-fied that, throughout the union campaign, employees fre-quently complained to him and other union representa-tives about their low wages, that they could be dis-charged without recourse, and that seniority did notappear to be a factor in connection with promotions orthe assignment of overtime. In addition, the employeesalso complained that Respondent failed to take propersafety precautions to protect them from carbon monox-ide poisoning caused by Respondent's heating system andthat, when employees became sick as a result and werenot able to work, Respondent did not pay them for thislost time. These complaints were made by employeesduring union meetings and in casual conversations withunion agents at Respondent's facility.With respect to the employees' complaints concerningRespondent's discharge policy, the Union distributed aprior leaflet to employees on May 21 which set forth:When the Vitek company makes a decision to repri-mand, discipline or discharge a worker, that's it.There is no grievance procedures, no appeals andno right to go to court. The company's word isfinal and that's the end.Respondent did not respond to this leaflet.The admitted facts establish conclusively that dis-charge does indeed lie within the sole discretion of Re-spondent. In this connection, there is no employee repre-sentative or other representative to whom an employeedischarged, or in any manner disciplined, can appeal.There are no employee committees designated for thispurpose, nor does any labor organization represent theemployees. Further, there is no independent third partyarbitrator designated by Respondent to whom an ag-grieved employee can appeal.Robert Giessler, president of Respondent, admits thatdischarge lies solely within the discretion of Respondent.Giessler maintains that there was nothing to prevent anyemployee discharged or disciplined from contacting himdirectly to appeal such discharge or discipline. However,Giessler admitted on cross-examination that, prior to theunion campaign, Respondent never informed employeesthat they had a right to appeal a discharge or disciplineto Giessler or their supervisor.I therefore conclude that the statement in the StoryLeaflet, the "employees could be fired with no chance ofappeal and all in all, management was completely in thedrivers' seat," is a completely accurate statement, andnot a misrepresentation. Moreover, the evidence estab-lishes that their complaints emanated from Respondent'semployees. Therefore the alleged misrepresentation wasnot "within the special knowledge of the campaigner"but rather within the knowledge of the employees whocould accordingly assess such union representation.United States Gypsum Co., supra, 130 NLRB 901 (1961);NLRB v. A. G. Pollard Co., supra, 393 F.2d 239 (Ist Cir.1968); NLRB v. S. Prawer & Co., supra, 584 F.2d 1099(Ist Cir. 1978).Additionally, the same complaint was made in a unionleaflet distributed on May 21 and Respondent failed torespond although it certainly had more than adequatetime to do so. Elmcrest Convalescent Hospital, supra, 173NLRB 38 (1968).Accordingly, I conclude, Respondent's objection tothis aspect of the Story Leaflet is totally without merit.540 VITEK ELECTRONICSWith respect to the employees' complaints concerningseniority as it relates to the assignment of overtime, thetestimony of Robert Giessler established that, prior to1978, Respondent did not assign overtime. Beginning in1978 overtime was assigned on a rotating basis. Assum-ing overtime was available on successive days, the neces-sary number of employees would be selected accordingto seniority to work overtime the first day. Overtimewould thereafter be assigned by continuing down the se-niority list. Selection in this manner would continue untilall employees had been assigned overtime work. Thus,overtime was assigned to employees in this circular orrotating manner. Giessler conceded that under thissystem each employee, regardless of seniority, would,over a period of time, receive the same overtime as otherless senior employees.Based on Respondent's admissions, I conclude that se-niority was not a real factor in the assignment of over-time. Were it so, the senior employees would continuallyreceive first opportunity to work available overtime oneach occasion that overtime was available.I therefore conclude that the Union's statement in theStory Leaflet concerning the assignment of overtime wastrue and not a misrepresentation.Moreover, the evidence established that these com-plaints emanated from Respondent's employees. There-fore the alleged misrepresentation was not "within thespecial knowledge of the campaigner" but rather withinthe knowledge of the employees who could accordinglyassess such union representation. United States GypsumCo., supra; NLRB v. A. G. Pollard Co., supra; NLRB v. S.Prawer & Co., supra.With respect to the employees' complaints concerningseniority as applied to promotions, the undisputed factsestablish that, prior to the union campaign, Respondentdid not inform employees either orally or in writing as toany policy concerning promotion. Indeed, promotionswere not made by Respondnet until sometime during thebeginning of 1978, by which time Respondent had grownsubstantially in size and employee complement. EarlHartsel, Respondent's plant manager, testified that Re-spondent's policy prior to and throughout the unioncampaign was to promote employees based on their ca-pability. Hartsel maintained that in this connection se-niority was a factor. However, Hartsel could recall nopromotion when the most capable employee was not se-lected regardless of his or her seniority. Nor could herecall a single instance where an employee having great-er seniority, but less capability than another employee,was selected. In this connection, on April 2, 1979, em-ployee Rosie Carr was promoted over Florence Davisalthough Carr had less seniority than Davis and six otheremployees. Hartsel testified that Carr was promoted be-cause in the opinion of management she was the most ca-pable employee. When Davis complained to Hartselabout being bypassed concerning his promotion, andpointed out to Hartsel that she had more seniority thanCarr, Hartsel told her that seniority meant nothing.2121 Hartsel denies this statement to Davis. However, based on compara-tive demeanor considerations, I credit Davis.Robert Giessler admited that shortly before and duringthe union campaign he received numerous employeecomplaints concerning Respondent's failure to considerseniority with respect to promotions. In response to thesecomplaints, in April during the union campaign, Re-spondent posted in the plant, a "Job Posting Procedure"which provided in relevant part:3. Selection (to a posted job position) will bemade on the basis of qualifications: In the event ofequally qualified applicants, seniority will be the de-ciding factor.Giessler conceded that, consistent with this job postingprocedure, seniority was not a factor in promotion,unless two or more employees were exactly equal in allother qualifications. 22Further, Respondent's records establish that, from thebeginning of 1978 when Respondent commenced promo-tions until June 7, Respondent promoted a total of 15employees; of these, 7 promotions were made out of se-niority.The facts above establish that the single factor consid-ered by Respondent in determining which employeeshould be promoted was the capability of the employee.Seniority was not a factor. This is established by Hart-sel's admission that he could recall no instance when themost capable employee was not selected regardless of se-niority, and his further admission that he could recall noinstance when an employee having more seniority butless capability than another employee was selected. It isfurther established by his admission to Davis that seniori-ty was not a factor concerning promotions, and byGiessler's admission that, even following the job postingprocedure described above, employees were promotedby selecting the most qualified employee and that senior-ity was not a factor unless all other quahlifications were ex-actly equal.I therefore conclude that the Union's representationthat seniority meant nothing when it came to promotionswas more than substantially accurate, and not a misrepre-sentation.Moreover, the evidence establishes that these com-plaints emanated from Respondent's employees.2S There-fore the alleged misrepresentation was not "within thespecial knowledge of the campaigner" but rather withinthe knowledge of the employees who could accordinglyassess such union representation. United States GypsumCo., supra, 130 NLRB 901 (1961); NLRB v. A. G. PollardCo., supra; NLRB v. S. Prawer & Co., supra, 584 F.2d1099 (Ist Cir. 1978).With respect to the employees' complaints concerningsafety conditions, the facts established that, sometimeduring the last week of January 1979, Respondent movedinto its facility located in Edison, New Jersey, which hadbeen built to Giessler's specifications by a building con-tractor.22 It could be argued that the posting of the above job posting proce-dure by Respondent in response to employee complaints during theUnion's campaign was an unfair labor practice in violation of Sec. 8(a)().23 In this respect Giessler concedes that he initiated his job postingprocedure pursuant to complaints of employees in April 1979.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 12, the first-shift employees complainedof severe headaches and nausea. These symptoms becameso severe that the employees were forced to leave Re-spondent's plant and were treated at a local hospital. Thedoctor who treated the employees diagnosed their condi-tion as carbon monoxide poisoning and sent them home.It was subsequently ascertained that their illness was di-rectly attributable to excess carbon monoxide in Re-spondent's plant caused by the heating system coupledwith inadequate ventilation. As a result of their illnessmany employees required several days' recuperation athome. However, Respondent paid all employees only ahalf day's pay, regardless of the number of days theywere absent due to such carbon monoxide poisoning.This payment was reflected in the employees' checkswhich issued on February 17.Thereafter, employee Viesta Ware, who was out sickfor a period of 5-1/4 days following the February 12 in-cident described above, filed a claim for workmen's com-pensation. On May 4, the workmen's compensationboard issued a decision concluding that Ware was enti-tled to the additional compensation claimed. According-ly, Ware was paid by the carrier, American Mutual for5-1/4 days. On May 4 or May 5, following the work-men's compensation decision concerning Ware, Respond-ent paid those employees absent more than I half day asa result of the February 12 incident up to 2 additionaldays, depending on their total absence.24Carmine D'Elio, Respondent's vice president of oper-ations, testified that Respondent's payment to the aboveemployees of the up to two additional sick days on May4, the day of the Viesta Ware workmen's compensationdecision, was merely a coincidence. But, in any event,payment of wages to which these employees were enti-tled was delayed for a period of at least 2-1/2 months.Moreover, such payments were without interest. Addi-tionally, such payments did not take place until a timewell into the union campaign.25Immediately after Respondent ascertained that the ill-ness of employees on February 12 described above wascaused by excessive carbon monoxide gas in the plantarea, it attempted to correct this problem by the installa-tion of an additional vent system and a reduction of theexhaust speed. These operations were completed by Feb-ruary 16.Nevertheless, a second incident involving carbon mon-oxide poisoning took place on February 16, 1979. In thisconnection, employees Mary Sheffield and Joyce Reida4 The following employees were paid by Respondent as set forthbelow:Employee Days out Days paidFlorence Davis 2-1/2 2-1/2Julia Green 1/2 1/2Edward Rubas I-1/2 1-1/2Alice Ceccato 1-1/2 1-1/2Delzora Mosely 5-1/2 2-1/2Rubolph Newsome 1/2 1/2Meung Jung 1/2 1/2Frances Kelly 5-1/2 2-1/2Vera Price 5-1/2 2-1/2Employee Wiesta Ware was paid 5-1/2 days by American Mutual 5-1/2 days out.'s It could be argued that such payment by Respondent constituted anunfair labor practice in violation of Sec. 8(aX I).credibly testified that they and other employees com-plained of severe headaches and nausea to their supervi-sor, Ed Conquest, who told them there was too muchcarbon monoxide gas in the plant. He ordered all the em-ployees on the second shift to assemble and wait in thecafeteria. Shortly afterward, a shift supervisor, AlGruszka, informed the employees assembled in the cafe-teria that they could go home this time and Respondentwould pay, but that Respondent would not pay them thenext time. A total of 30 employees were sent home thatday. These employees had worked for 6 hours prior tobeing released by Respondent; they were paid for theirfull 8-hour shift.Al Gruszka denied telling employees that Respondentwould not pay them the next time they were ill as aresult of excessive carbon monoxide in the plant. I donot credit his testimony for the reason set forth below.I credit the testimony of Reid and Sheffield. Both em-ployees demonstrated an excellent recollection of thefacts to which they testified. Additionally, they weremost responsive to questions put to them on direct andcross-examination. They generally impressed methroughout their testimony as forthright and truthful wit-nesses.I do not credit Gruszka's testimony, which was ex-tremely vague concerning the details surrounding this in-cident. In this connection he could not recall that em-ployees were assembled in the cafeteria at the time hesent them home. Rather, he testified contrary to the testi-mony of other employees, including Respondent's rebut-tal witness, that the employees were working in the pro-duction area and he went around and individually re-leased them. Moreover, he testified that the employeeswere complaining about breathing problems which iscontrary to the consistent testimony of other employeesand Respondent's officials who testified to employeecomplaints concerning headaches and nausea.Respondent introduced several employees as rebuttalwitnesses to substantiate Gruszka's rather vague testimo-ny surrounding the details of the February 16 incident.However, their memory as to this incident proved evenmore unreliable than Gruszka's.Employee Lynn Daley initially could not recallwhether Gruszka said anything to the employees con-cerning their receiving payment. Daley did testify, pur-suant to leading questions, that Gruszka did not tell herthat she would get paid this time but that if she left earlyagain she would not be paid. Daley could not recallwhether Gruszka spoke to employees individually andsent them home or whether they were assembled in agroup.Employee Cornelia DeBoles initially testified that shecould not remember Gruszka stating anything to her orother employees concerning payment. However, pursu-ant to leading questions, she denied that Gruszka in-formed employees that they would not be paid the nexttime they left because of carbon monoxide related illness-es. DeBoles' recollection of the incident was so poor thatshe could not remember whether employees were assem-bled in the cafeteria.542 VITEK ELECTRONICSEmployee Margret Pauser could not remember wheth-er Gruszka said anything to the employees concerningpayment for the day or anything about future companypayments if employees had to leave the plant as theresult of carbon monoxide poisoning.Employee Jorge Chavez was similarly unable to recallwhether Gruszka said anything to him or other employ-ees about being paid for the day or future carbon monox-ide related illnesses. Additionally, Chavez could notrecall whether employees were assembled in the cafeteriaat the time of their release. Although unable to recallsuch details, pursuant to leading questions he denied thestatements attributed to Gruszka by Sheffield and Reid.In view of the obvious poor recollection of facts sur-rounding the incident by Respondent's witnesses Daley,DeBoles, Pauser, and Chavez, and in view of the factthat any denial of the statement attributed to Gruszka bySheffield and Reid resulted from leading questions put tothem by Respondent, I do not credit their testimony.A third carbon monoxide poisoning incident tookplace on February 26. At this time a number of employ-ees on the second shift complained to their supervisors ofsevere headaches and nausea and left work 4-1/2 hoursearly. Respondent admits that seven employees madesuch complaints and left work.26Employee Joyce Reid testified that, when she arrivedat work on February 26, a number of employees werecomplaining of headaches and nausea. Respondent's su-pervisors opened the plant doors to let in fresh air. Reidtestified that one of these open doors was located by herwork station and that the rain outside was coming in onher. Reid testified that she left work because of thesevere cold and rain which was striking her and that sev-eral other employees complaining of headaches andnausea also left.Mary Sheffield testified that, when she reported towork on February 26, the doors were open but she couldnevertheless smell the carbon monoxide fumes. Notwith-standing the open doors, she and other employees beganto get severe headaches and nausea. Sheffield complainedto her supervisor, Al Gruszka, that she felt sick from thefumes and had to go home. Gruszka told her she couldgo home and not come back. Sheffield replied that shedid not think this was necessary but that she was leaving.She left the plant and punched her timecard.Gruszka did not deny Sheffield's testimony above.Timecards of Respondent established that, in additionto the 7 employees named by Respondent claiming to beill and leaving on February 26, 14 additional employeesleft at the same time.27I conclude they left because ofcarbon monoxide poisoning.Respondent admits that none of the above 21 employ-ees were paid for their absence from work.Robert Giessler testified that Respondent's policy con-cerning carbon monoxide related illness was that any em-26 Respondent's timecards establish that employees Diane Polidoro,Geraldine Person, Jerome Byrnes, Lynn Daley, Maria Dias, ValerieDickey, and Elestine Randolf left work at 7:30 on February 26.27 Respondent's timecards establish that Mary Sheffield, Joyce Reid,Bessie Foots, Mary Gains, Shirley Esaw, Fannie Taylor, Ella Mae Flem-ing, Gregory Gittens, Veronica Hamlet, Samtab Sasinin, Sylvia Knight,Sherry Kelly, Marchelle James, and Fred Henderson left at 7:30 p.m. onFebruary 26,ployee who could substantiate by a doctor's note fromRespondent's doctor or from the employee's personaldoctor that their absence from work was due to carbonmonoxide poisoning would be paid. However, suchpolicy was never communicated either orally or in writ-ing to the employees.2sSubsequently, Respondent added a second vent systemin order to improve conditions and, on or about March28, Respondent purchased and began using gas detectiondevices to measure the percentage of hazardous gases inthe plant.The facts establish that, beginning on February 12, em-ployees began suffering from carbon monoxide poisoningwhich required them to leave work, and that such ill-nesses were caused by excessive carbon monoxide gas inthe plant, which was the direct result of the failure byRespondent to provide proper ventilation. In short,proper safety precautions were not taken by Respondentto protect its employees from excessive carbon monoxidefumes.The facts also establish that, on three separate occa-sions, large numbers of employees had to leave work be-cause of excessive carbon monoxide fumes in the plant.The facts further establish that this condition was thedirect result of Respondent's failure to provide properventilation. Respondent admits that the employees wholeft work on February 12 and 16 left because of carbonmonoxide poisoning resulting from improper ventilationin the plant. The evidence also establishes, contrary toRespondent's contention, 20 employees had to leave onFebruary 26 because of excessive carbon monoxide inthe plant.29Accordingly, I conclude that Respondent failed toprovide proper safety precautions to protect its employ-ees from carbon monoxide fumes and that, as a result ofthis failure, employees were forced on February 12, 16,and 26 to leave work because of carbon monoxide poi-soning directly attributable to Respondent's failure toprovide adequate ventilation.I further conclude that, in many instances, employeeswere not paid for absence caused by this excessivecarbon monoxide gas. In connection with the February12 incident, the evidence established that Respondent ini-tially made payment of only one-half day to those em-ployees leaving work as a result of carbon monoxide poi-soning. The remaining payment due, of up to 2 days, wasnot made until May 4, some 2-1/2 months later and onlyfollowing a successful workmen's award in favor of em-ployee Viesta Ware. I conclude that such a delay of pay-ment, without interest, to unskilled employees who gen-erally depend on their weekly paycheck for their dailyneeds is the substantial equivalent of a denial of payment.For this reason alone I would conclude that the state-ment in the Union's leaflet concerning lost pay by the28 Carmine. D'Elio testified that, although he was aware of Respond-ent's substantiation requirements, he informed only those few employeeswho specifically asked him. Moreover, he admitted that no employeeasked him prior to March 1. He did not specify which employees ques-tioned him concerning Respondent's policy.z9 Additionally, Joyce Reid left because of the cold and rain in theplant caused by Respondent's opening of plant doors to eliminate the ex-cessive carbon monoxide.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers due to carbon monoxide related illnesses wassubstantially true. However, the evidence also establishedthat on February 16, Supervisor Gruszka informed 30employees that they would not be paid for carbon mon-oxide related illnesses after February 16. Gruszka's state-ment of Respondent's position would appear to be accu-rate in view of the incident on February 27, when 20employees were forced to leave work because of excesscarbon monoxide in the plant and were not paid for suchwork-related illness. Respondent contends that its policywas to pay those employees who could substantiate theirillness through a doctor's note. However, Respondent'spolicy was an extremely well-kept secret. The evidenceestablishes that employees were never informed eitherorally or in writing of such policy.I therefore conclude that the statement in the Union'sleaflet, that "few safety precautions were taken to pro-tect the people from carbon monoxide fumes, and whenthey got sick because of the fumes, many of the workerslost pay," is substantially true and that no misrepresenta-tion of fact existed. Accordingly, I find no merit in thisaspect of Respondent's objection.Moreover, the evidence establishes that these com-plaints emanated from Respondent's employees. There-fore the alleged misrepresentation was not "within thespecial knowledge of the campaigner" but rather withinthe knowledge of the employees who could accordinglyassess such union representation. United States GypsumCo., 130 NLRB 901 (1961); NLRB v. A. G. Pollard Co.,393 F.2d 239 (Ist Cir. 1968); NLRB v. S. Prawer & Co.,supra, 584 F.2d 1099 (Ist Cir. 1978).Respondent also alleged that the Story Leaflet misrep-resented Respondent's wage rates prior to the unioncampaign. In this connection the leaflet set forth:In the "good ole" days before the union came onthe scene, the company had every opportunity tomake Vitek a decent place to work.But they goofed. Rates of pay were the lowest inthe area ....The evidence establishes that, throughout the entirecourse of the Union's campaign, the subject of wagerates paid by Respondent as compared to other unionshops were discussed, by both Respondent and theUnion.In this connection, Archer Cole, union district presi-dent, testified that, during a union meeting in April at-tended by approximately 50 employees, he told the em-ployees that the Union represented a substantial numberof companies in the area and that employees at suchunion shops were satisfied with wage and other workingconditions in these plants. Cole specifically mentionedthe large wage differentials that existed between Gulton,Delco, and Edison, all union plants, as compared, to Re-spondent. Similarly, Harold Morrison testified that atvarious union meetings he repeatedly emphasized to theemployees the increased benefits which included higherwages that existed at union shops in the area.The evidence established that the Union representedan enormous number of shops throughout the area. Coletestified that the Union represented almost 450 shops inthe district which encompassed northern New Jersey,and represented a "whole slew" of union shops withinthe Respondent's immediate area.Moreover, the wage issue was also discussed through-out the campaign through the literature distributed to theemployees by both the Union and Respondent. In thisconnection, during the early part of April Respondentdistributed a leaflet to its employees which set forth asfollows:Vitek seeks to maintain wages and benefits whichare in line with those paid for similar work in com-parable companies in our area. Periodic surveys areconducted to insure that this practice is maintainedon a current basis.A current survey has indicated that an increase inwages and benefits at this time would be appropri-ate. You can look forward to this adjustment duringthe month of April.Following this leaflet, Respondent announced, in asubsequent leaflet distributed to all employees on April17, a huge 17-percent wage increase. The leaflet set forthas follows:It is with great pleasure that I announce our 1979wage adjustment. As we indicated in March, wehave been studying area wages and benefits for quitesome time to come up with the best possible pack-age for you the employees, while at the same timeservicing the interest of Vitek as a corporation.As a result of our survey, we have decided to haveonly a three step wage program rather than a multistep three year program used previously. Thus, anew employee coming in will receive a startingrate; after the 90 day probationary period the em-ployee will receive a raise and then again at the endof 1 year. After this the employee can expect in-creases on an annual basis according to out annualsurvey of area wage rates. [Emphasis added.]The Union, responding to Respondent's wage in-creases, distributed a leaflet on May 9 to employees set-ting forth as follows:The worth of the Union has already proved itselfat Vitek. In the few short weeks since the peopledetermined to sign up in the IUE, the Companyhas:Felt compelled to raise its extremely low wagescale ....Everyone knows the Company has taken thesesteps only because the Union is here and only be-cause management knows that with a union theywill have to do much more to improve wages andfringe benefits, without cost to the employees.On May 31, Respondent distributed another leaflet toits employees which set forth as follows:544 VITEK ELECTRONICSOver the last couple of weeks, I have tried togive up the "real" story on Union membership.Many of you had said "Give me an example ofwhat you are telling us."Well, In Morganville, New Jersey, near whereCarmine [D'Elio] lives there is a Company calledEntron, Inc. that does very similar work to Viteks.In fact they are in the cable TV business as well.The IUE came along and made some very familiarpromises including a raise of $2.00 an hour! The ma-jority of the Entron employees fell for their salespitch, and voted the Union in. Well, the Union gotthem a raise all right: 35¢! Entron has only onelabor rate, not two like we have, and here's thecomparison AFTER the Union settled the contract,and "deliver ..."In other words we start new employees at 22¢per hour more with the IUE, we pay 34¢ per hourmore at 3 months, without the IUE, we end uppaying 43¢ per hour more without the IUE. [Empha-sis added.]On June 5, Respondent distributed yet another leafletto its employees which set forth as follows:QUESTION: If the Union were to win here, wouldour wage rates go down to the Entron ones youshowed in your letter? [A reference to the Entronleaflet distributed by Respondent on May 31 de-scribed immediately above.]ANSWER: No that wasn't the purpose of what Iwas trying to say in that letter. [May 31 leaflet.]The real purpose of that letter was to show youthat the Union didn't keep its promises to theEntron employees. The Union has made ridiculouspromises hereto. But the truth is, all the Union cando is ask, it is the Company which pays yourwages. We feel and hope you agree that the recentwage increase was fair and equal to the rates paid bythe companies in the area. [Emphasis added.]Thereafter, on June 6, in response to Respondent'sJune 5 leaflet, the Union distributed its Story Leaflet tothe employees. Employee Mary Sheffield credibly testi-fied that, following the distribution of the Story Leaflet,Carmine D'Elio, Respondent's vice president, assembledthe employees in the work area and holding the StoryLeaflet aloft in his hand, told the employees that heknew that Vitek was not the lowest paid Company in thearea; that he could name five other companies who paidlower wages than Vitek. Sheffield testified that he didnot name them. Sheffield responded that the employeesrealized that they were not the lowest paid, but theywere not the highest paid either and she could name fivecompanies that paid higher than Vitek. D'Elio asked herto name them. When she began to name such companiesD'Elio told her to keep quiet. Sheffield testified that Re-spondent's usual practice following the distribution ofunion leaflets was to meet with employees to discuss theleaflet.D'Elio admitted that he met frequently with the em-ployees, approximately once a week throughout theunion campaign. D'Elio further admitted that he recalledat least two occasions when he discussed wages with theemployees-once when Respondent announced its wageincrease on April 17 and another occasion when he dis-cussed with the employees a comparison of wages atVitek with that of several other union shops. During thisdiscussion, he pointed out the difference in work in-volved between Vitek and these other union shops.D'Elio, although not specifically denying the June 6meeting described above by Sheffield, testified that hecould not remember holding such meeting. He did admit,however, that during meetings he conducted Mary Shef-field quite often spoke up.30Based on my favorable impression with respect toSheffield's credibility, described above, and in view ofD'Elio's failure to specifically deny the meeting as de-scribed by Sheffield, I credit Sheffield's testimony.As set forth above, the objecting party carries a heavyburden of proving that there has been prejudicial unfair-ness in the election. NLRB v. Claxton Poultry Co., supra,581 F.2d 1133 (5th Cir. 1978); NLRB v. Golden Age Bev-erage Co., supra, 415 F.2d 26 (5th Cir. 1969). The objec-tor must establish that such misrepresentation "interferedwith the employees' exercise of free choice to such anextent that they materially affected the results of theelection." Moreover, as set forth in Hollywood Ceramics,supra, 140 NLRB 221 (1962), even where a misrepresen-tation is established, the Board may still refuse to setaside the election if it finds on consideration of all thecircumstances that the statement would not be likely tohave had a real impact on the election.Turning our attention to the facts of the instant case,the Story Leaflet described above refers to wage com-parisons prior to the advent of the Union's organizationalcampaign. Subsequent to the union campaign, Respond-ent, on April 17, granted the employees a huge 17-per-cent wage increase so that on the day of the electiontheir wages were substantially higher than they wereprior to the advent of the Union, the period referred toby the union leaflet. Moreover, Respondent through itscampaign, which included leaflets and speeches to em-ployees, repeatedly informed them as to their currentwage comparability after their wage increase with respectto union shops in the area. Under these circumstances itis difficult to imagine that a union leaflet comparingwage rates of the past could have any significant impacton employees on June 7, the date of the election. More-over, despite the broad latitude of the Third Circuitremand, Respondent failed to produce a single witness orany other evidence as to how the employees interpretedthe Story Leaflet. 3Therefore I conclude, for the reasons above, that Re-spondent's objection to his aspect of the Story Leaflet iswithout merit.30 In rebuttal Respondent called employees Cornelia DeBoles and RitaManella However, both employees could recall only that D'Elio held anumber of meetings with employees. They were unable to testify as tothe specifics of any such meetings. Based on their total inability to recallany details as to any of the meetings conducted by D'Elio, I concludethat their testimony is totally unreliable.31 See fn. 20.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has further held that, even if a misrepresen-tation is made in the final days of the campaign, the elec-tion will not be set aside if the subject of the misrepre-sentation had been raised earlier in the campaign. Lem-crest Convalescent Hospital, supra, 173 NLRB 38 (1968)Allison-Haney, Inc., 185 NLRB 852 (1970); Wells FargoSecurity Guard Services, 194 NLRB 828 (1972).In Allison-Haney, Inc., supra, the Board, in dismissingthe Union's objections concerning the distribution to em-ployees shortly before the election of a paycheck stubwhich set forth payroll deductions which the employerwould be required to make for health and welfare bene-fits should the union win the election, concluded that therepresentation of such deduction by the employer, al-though perhaps erroneous, was an asnwer, in the courseof the preelection campaign, to a number of circularswhich the union had distributed and which described itspolicies with respect to health and welfare benefits towhich the paycheck attachment was a reply. Under thesecircumstances, the Board concluded that the employeeswere therefore in a position to evaluate the claims of therespective statements.In Wells Fargo, supra, 194 NLRB at 829, the Board, inoverruling the union's objections concerning the employ-er's alleged misrepresentation as to wage rates, conclud-ed:As we view the facts, the parties exchanged parti-san campaign statements concerning the wage rateslikely to result under collective bargaining shouldthe Petitioner be certified, and the statements ofboth contained ambiguities and half-truths of thetype which employees are capable of evaluating. Inthe circumstances, we conclude ...that any inac-curacies in the Employer's July 6 letter did nothave a significant impact on the election.In the instant case, an analysis of the meetings con-ducted by the Union and by Respondent, and of the lit-erature distributed to employees by both parties, estab-lished that the wage issue set forth in the Story Leaflethad been presented to the employees by both partiesthroughout the entire union campaign. In this connec-tion, Respondent's early April leaflet sets forth that"Vitek seeks to maintain wage and benefits which are inline with those paid for similar work in comparable com-panies in our area." Its April 17 leaflet announcing thewage increase sets forth that "as a result of our surveywe have decided to have only a three step wage pro-gram ...after this the employee can expect increaseson an annual basis according to our annual survey ofarea wage rates." Its May 31 "Entron" leaflet comparesRespondent's wages with that of Entron, a union shopengaged in a comparable business to Respondent's. ItsJune 5 leaflet states, "We feel and hope you agree thatthe recent wage increase was fair and equal to the ratespaid by companies in the area." (Emphasis added.) More-over, D'Elio met with employees immediately followingthe distribution of the Story Leaflet and he specificallydiscussed the alleged misstatement set forth therein. Itherefore conclude that Respondent more than adequate-ly presented the issue alleged as a misrepresentation sothat employees were fully capable of making a fair eval-uation.For this additional reason, I would also find no meritto Respondent's objection in this respect.I further conclude that the Union's statement, "rates ofpay were the lowest in the area," refers to a comparisonof Respondent's wages with that of other union shops inthe area, rather than, as contended by Respondent, allcompanies in the area. An examination of the Union'sentire campaign establishes this conclusion. Throughoutthe campaign, the Union attempted to compare thewages and other benefits obtained in union shops withthose of Respondent. In this connection, the evidence es-tablished that in early April, during a union meeting at-tended by 50 Respondent employees, Archer Cole com-pared Respondent's wages with the wages obtained inother union shops. Further, at other union meetings,Morrison repeatedly compared wages obtained at otherunion shops in the area with those of Respondent. Theevidence established that the Union represented a "wholeslew" of shops in the area. It is obvious that the Uniondid not possess any knowledge as to what other non-union shops in the area paid to their employees. Giventhe multitude of union shops in the area, given the favor-able comparison which the Union was able to make, it islogical that the Union was comparing the wages of otherunion shops with those of Respondent. Again, I notethat, despite the broad latitude of the Third Circuitremand, Respondent failed to produce a single witness orany other evidence as to how employees interpreted theStory Leaflet.32Therefore, viewing the alleged wage misrepresentationset forth in the Union Story Leaflet as a comparison be-tween Respondent and other union shops in the area, Re-spondent has failed to establish that prior to the advent ofthe union campaign it paid higher wages than any unionshops in the area. 33I therefore conclude, additionally for this reason, thatthe Union's objection concerning this aspect of this StoryLeaflet is wholly without merit.Concerning Respondent's contention that the StoryLeaflet referred to all companies in the area rather thanunion shops, the evidence established that Edison Pack-aging, located in Edison, New Jersey, paid its employeesless than Respondent prior to April 1979. However,Edison Packaging is a warehousing operation rather thana manufacturing operation similar to Respondent. Re-spondent also established that Vera Imported Parts, lo-cated in Piscataway, New Jersey, paid its employees lessthan Respondent prior to April 1979. However, Vera,like Edison Packaging, is also a warehousing operationrather than a manufacturer. Respondent also establishedthat Pressman Toy Corporation, located in New Bruns-wick, New Jersey, paid its employees wages lower thanthat of Respondent during the period prior to April:2 See fn. 20.33 In this connection Respondent paid its employees less than Entron,a union shop in the area and comparable with Respondent prior to theunion campaign. It was only after the union campaign was well under-way in mid-April, following Respondent's 17-percent wage increase, thatRespondent paid its employees more than Entron.546 VITEK ELECTRONICS1979. Pressman Toy manufactures children's toys and isnot in the electrical equipment industry. Respondent alsoestablished that Injectron Corporation, located in Plain-field, New Jersey, paid its employees less than Respond-ent employees during the period prior to April 1979.However, Injectron is not in the electrical equipment in-dustry. Respondent also established that Standard PlasticProducts and Mattel, a subsidiary of Standard PlasticProducts, engaged in the manufacture, warehousing, anddistribution of children's toys, paid their employees lessthan employees at Respondent for the period prior toApril 1979. However, neither Standard Plastic Productsnor Mattel is in the electrical equipment industry. Re-spondent also established that Blonder-Tongue Laborato-ries, Inc. located in Oakridge, New Jersey, engaged inthe manufacturing of television signal reception products,paid wages which were generally lower than those ofRespondent prior to April 1979.34Herbert Beinstock, an eminent labor economist andformer commissioner of labor statistics of the northeastregion of the Bureau of Labor Statistics, was called as awitness by Respondent. Beinstock testified, after review-ing Bureau of Labor Statistics material, that in MiddlesexCounty, where Respondent's facility is located, therewere approximately 1032 manufacturing facilities as of1978 encompassing a wide range of industries, and thatimmediately to the north of Edison, in the metropolitanNewark area, an area where many of Respondent's em-ployees resided, there were at least several thousandmore manufacturing facilities. Based on this testimony, Iconclude that, in the area surrounding Respondent'sEdison facility, there were at least 1000 to 2000 manufac-turing facilities as of 1978 encompassing a wide range ofindustries. 3sTherefore, at best, Respondent has successfully estab-lished that, out of 1000 to 2000 manufacturing facilities inthe area, Respondent's starting wages are higher than 15warehouse or manufacturing facilities, only two of whichfacilities are engaged in the electronic equipment indus-try. Respondent adduced no evidence as to whether itswages were among the highest wage rates in the area ascompared to the total number of facilities in the area, letalone facilities comparable to Respondent. Under thesecircumstances, I conclude that Respondent has failed toestablish that the alleged wage "misrepresentation" was amaterial misrepresentation involving a substantial depar-ture from the truth sufficient to affect the results of anelection.As set forth above, the objecting party carries the"heavy burden" of establishing that the employees' exer-cise of free choice materially affected the results of theelection as a result of the alleged misrepresentation.NLRB v. Claxton Poutry Co., supra, 581 F.2d 1133 (5thCir. 1978); NLRB v. Golden Age Beverage Co., supra, 415F.2d 26 (5th Cir. 1969). The Board will not set aside anelection because of exaggerated statements that are typi-cal of any election campaign. Russell Newman Mfg. Co.,supra, 158 NLRB 1260 (1966), nor will the Board set3s The preceding companies were the subject of the stipulation thatthey were representative of a total of 15 companies located in the area.'s Beinstock's testimony in this connection was based on 1978 Bureauof Labor Statistics figures.aside an election where the message conveyed in electionpropaganda is merely "inartistically or vaguely wordedand subject to different interpretations" or "at words...an exaggeration of fact, subject to different interpre-tations." NLRB v. Sauk Valley Mfg. Co., supra, 486 F.2d1127 (9th Cir. 1973). In this connection, when Beinstockwas questioned concerning the Union's alleged misrepre-sentation, set forth in the Story Leaflet, he testified asfollows: "anyone who is knowledgeable in occupationalwage analysis would regard that statement [referring tothe Union's alleged wage misrepresentation] as being to-tally irrelevant. This is not the way you look at wagestructures."Accordingly, I conclude that the Union's Story Leaf-let statement was not a material misrepresentation. I fur-ther conclude that even if the statement was not 100 per-cent accurate it was within the bounds of permissibleelection propaganda and did not constitute a substantialdeparture from the truth that could reasonably be ex-pected to affect the conduct of an election. Accordingly,for these additional reasons, I conclude that there is nomerit to Respondent's objection.Moreover, if the alleged misrepresentation is to be in-terpreted as Respondent contends, then I would con-clude that the Union would not possess "special knowl-edge" nor would the employees have reasonably be-lieved that the Union was in an authoritative position tomake representations as to thousands of nonunion shops.NLRB v. A. G. Pollard Co., supra, 393 F.2d 239 (Ist Cir.1968); United States Gypsum Co., supra, 130 NLRB 901(1961). Again, I note that, despite the broad latituted ofthe Third Circuit's remand, Respondent failed toproduce a single witness or any other evidence how theemployees interpreted the Story Leaflet.36Accordingly, for this additional reason I concludethere is no merit to Respondent's objection herein.H. Respondent's Affirmative DefensesRespondent alleges as its third affirmative defense thatthe hearing herein is an adequate remedy becase, interalia, it is impossible to resurrect evidence concerning theatmosphere that existed during the relevant period imme-diately prior and up to June 17, 1979; there has been ex-tensive turnover in the unit since that day; and evidencein support of Respondent's objections is otherwise un-available to Respondent due to the passage of time.In support of this position Respondent relied on twoSecond Circuit cases, NLRB v. Hale Mfg. Co., 602 F.2d244 (2d Cir. 1979), denying enf. of Hale Mfg. Co., 236NLRB 289 (1978), and NLRB v. Nixon Gear, 649 F.2d906 (2d Cir. 1981). In Hale, supra, the Board set aside theBoard's order certifying the election. The reason givenby the court was that (602 F.2d at 249):Not only would it be almost impossible to resurrectevidence concerning the atmosphere that existedduring the relevant period, but also the compositionof the unit has no doubt shifted. In this case, theS See fn. 20.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly way to assure "laboratory conditions" are re-stored is to hold a new election.Similarly, in Nixon Gear, supra, 649 F.2d at 914, theSecond Circuit refused to remand for hearing on the em-ployer's objections noting that:The Union's victory was very narrow, the laborforce ...has undoubtedly changed since the elec-tion, and there is no way of knowing at this time ifthe Union enjoys a majority of support.Respondent's reliance on these cards is misplaced inview of the Third Circuit's specific remand to the Boardwith instructions to hold the hearing herein. Had theThird Circuit considered a hearing in this matter to bean inadequate remedy, it would have so held.Moreover, the two Second Circuit decisions conflictwith decisions in other circuits, in which Respondent'sargument was given careful consideration and rejected.In this connection, the Third Circuit recently noted inHedstrom Co. v. NLRB, 629 F.2d 305, 312 (3d Cir. 1980en banc), cert. denied 450 U.S. 996 (1981), enfg. a Gisselbargaining order 5-1/2 years after an employer's unfairlabor practices had resulted in the erosion of majoritysupport:[T]o require the Board to determine whether a con-tinuing majority supports unionization would be "toput a premium upon continued litigation by the em-ployer." ... For an employer, particularly onewith a rapid turnover rate, could hope that the re-sulting delay would produce a new factual situationwhich the Board would then have to consider. Inthe manner, the employer would be able to avoidany bargaining obligation indefinitely.In connection with the hearing held herein, any con-tention by Respondent that it was impossible to resurrectevidence that existed during the preelection period be-cause of the passage of time and turnover is wholly with-out merit. It is well settled that the burden is on theparty who seeks to overturn an election to establish thatobjectionable conduct occurred which warrants suchresult. The ultimate responsibility for establishing thisevidence is on Respondent.Moreover, in reviewing the Regional Director's deci-sion on objections and the Third Circuit's decision in thismatter, I conclude that the evidence submitted to the Re-gional Director and the Third Circuit by Respondent inconnection with its objections in this matter was fullypresented and litigated at this hearing.Accordingly, I reject Respondent's defense in its en-tirety.Respondent alleges as a fourth defense that a bargain-ing order is inappropriate inasmuch as the Union nolonger has a support of the majority of the employees ina bargaining unit due to, inter alia, the passage of timeand extensive turnover in the unit since June 7, 1979.For reasons set forth in Hedstrom Co. v. NLRB, supra,629 F.2d 305, I reject Respondent's defense entirely. Ad-ditionally, in Chromalloy Mining Division v. NLRB, 620F.2d 1120, 1132-33 (1980), the Fifth Circuit rejected em-ployee turnover and the passage of time as a defensegiving essentially the same reason as the Third Circuit inHedstrom Co., supra:If we required that a continuing majority supportunionization, an employer with a rapid turnoverrate could commit unfair labor practices freely,knowing that a substantial number of new employ-ees would be working by the time the Board held ahearing and that the Board's only remedy would beto issue a cease and desist order and call a new elec-tion. The employer could then commit more unfairlabor practices during the campaign, and the Boardwould have to hold a third election. The employercould thus avoid any bargaining obligation indefi-nitely, and the union would assume the role of Sisy-phus, condemned in Hades continually to roll astone up a hill, only to find that it slides down againbefore reaching the top.Accord: NLRB v. Dadco Fashions, 632 F.2d 493 (5th Cir.1980), Ex-Cell-O Corp. v. NLRB, 449 F.2d 1058, 1063(D.C. Cir. 1971); NLRB v. Frick Co., 423 F.2d 1327,1334 fn. 17 (3d Cir. 1970).Thus, it would appear that the Third and Fifth Cir-cuits have accurately identified the considerations militat-ing against judicial recognition of the passage of timeand turnover of employees as reasons for denying a bar-gaining order. I find the rationale set forth in these deci-sions clearly applicable with equal force to the instantcase. Accordingly, I reject Respondent's defense herein.Respondent, in a fifth affirmative defense, contendsthat Respondent's objection to the election in Case 22-RC-7833 must be heard and finally determined in a rep-resentation proceeding prior to any unfair labor practiceproceeding and that a hearing in the above representa-tion proceedings cannot properly be combined with ahearing in an unfair labor practice proceeding in the in-stant case (Case 22-CA-9695).The Board recently held in Campbell Products Depart-ment, 260 NLRB 1247 fn. 2 (1982), that a remand, similarto the remand in the instant case, does not act to reopenthe underlying representation case. Rather, respondentmust prove its objections to the underlying election inthe C case proceeding submitted to the appropriate cir-cuit court. Accordingly, Respondent's fifth affirmativedefense is rejected.I. The Appropriate Evidentiary StandardAs set forth and discussed below, Respondent allegedas its fifth defense that the remand required a reopeningof the record in Case 22-RC-7833. Consistent with thisaffirmative defense, Respondent moved to reopen therepresentation proceeding accordingly. This motion wasdenied. Respondent thereafter requested special permis-sion to appeal my ruling, which request was granted. Re-spondent's special appeal was denied by the Board onJanuary 21, 1982. In connection with Respondent'smotion herein, Respondent's attorney contended that theevidentiary standard to be applied during this hearingwould be that applicable to representation proceedings,548 VITEK ELECTRONICSrather than that applicable to unfair labor practice pro-ceedings.Section 10(b) of the Act requires that "so far as practi-cable" unfair labor practice proceedings "be conductedin accordance with the rules of evidence applicable inthe district courts of the United States under the rules ofcivil procedures for the district courts of the UnitedStates." The Board has noted, citing the relevant legisla-tive history of Section 10(b) of the Act, that the phrase"so far as practicable" provide the administrative lawjudge with "considerable discretion as to how closely hewill apply the rules of evidence." Alvin J. Bart & Co.,236 NLRB 242 (1978). The Board's Rules and Regula-tions, Section 102.66(a), provide that "the rules of evi-dence prevailing in courts of law or equity shall not becontrolling" in representation proceedings. The practicaldifference between the evidentiary standards applicablein the two kinds of proceedings is nebulous. As set forthabove the rules applicable to unfair labor practice pro-ceedings provide considerable discretion as to how close-ly the administrative law judge will apply the rules ofevidence.At the outset of the hearing herein and on various oc-casions throughout the course of hearing, I ruled that Iwould conduct the instant proceeding "utilizing the Fed-eral Rules and Civil Procedure as a guide, within [my]judicial discretion." In this connection I further ruledthat I would be guided by the Federal Rules of Evidence"as far as practicable" with regard to my evidentiary rul-ings. Throughout the course of the hearing Respondent'scounsel objected to my rulings particularly as they relat-ed to hearsay testimony. In each case I ruled that myevidentiary rulings would apply equally regardless ofwhether the instant proceedings were a representationcase or an unfair labor practice case.In the Union's brief, counsel for the Union requestedthat I make clear in my decision to what, if any, extentmy evidentiary rulings would have been different in arepresentation proceeding. I have carefully examined theentire record herein and conclude that all of my rulingsmade in this case would have been exactly the samewere this proceeding a representation proceeding.ConclusionsI therefore conclude that Respondent's Objections 3through 8, to the conduct of the election, are each utter-ly and entirely without merit. I further conclude thatsuch objections were frivolous, and filed solely for pur-poses of avoiding Respondent's bargaining obligation.This case represents a case book example of that type ofabuse of the Board's processes predicted by BoardMember Penello in his dissent in General Knit of Califor-nia, supra, 239 NLRB 619 (1978), wherein he observedthat an employer determined to defeat the desires of itsemployees for collective representation need only file anobjection alleging a misrepresentation and that by sodoing, set into motion the Board's postelection machin-ery which from a Board election to a circuit court opin-ion takes approximately 2 years' time. This appears to bethe timetable in the instant case.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent failed to establish the objectionable con-duct set forth in Respondent's Objections 3 through Sdescribed above.RECOMMENDATIONUpon the foregoing findings of fact, conclusions oflaw, and the entire record, pursuant to Section 10(c) ofthe Act, it is recommended that the Board's Order inVitek Electronics, 249 NLRB 885 (1980), be affirmed.549